Exhibit 10.6
 
 
EXECUTION VERSION

 
 
 
 
 
AMENDED AND RESTATED
 
SUBSERVICING AGREEMENT
 
between
 
KEYCORP REAL ESTATE CAPITAL MARKETS, INC.
 
and
 
BERKADIA COMMERCIAL MORTGAGE LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
Amended & Restated Master Subservicing Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
TABLE OF CONTENTS


       
ARTICLE I. DEFINITIONS
 
2
       
Section 1.01.
Defined Terms
 
2
       
Section 1.02.
Interpretative Matters
 
7
       
ARTICLE II. RETENTION AND AUTHORITY OF SUBSERVICER
 
7
     
Section 2.01.
Servicing Standard; Commencement of Servicing Responsibilities
 
7
       
Section 2.02.
Subcontractors and Vendors
 
7
       
Section 2.03.
Authority of Subservicer
 
8
       
ARTICLE III. SERVICES TO BE PERFORMED
 
9
     
Section 3.01.
Services as Subservicer
 
9
       
Section 3.02.
Portfolio Manager
 
15
       
Section 3.03.
Maintenance of Errors and Omissions and Fidelity Coverage
 
15
       
Section 3.04.
Delivery and Possession of Servicing Files
 
16
       
Section 3.05.
Financial Statements of the Subservicer
 
16
       
Section 3.06.
Exchange Act Reporting and Regulation AB Compliance
 
16
       
Section 3.07.
Regulatory Oversight, Compliance and Privacy
 
21
       
ARTICLE IV. SUBSERVICER’S COMPENSATION AND EXPENSES
 
24
     
Section 4.01.
Subservicing Compensation
 
24
       
Section 4.02.
Inflation Adjustment
 
25
       
Section 4.03.
Annual True-up of Floor Component Amount
 
25
       
ARTICLE V. KRECM AND THE SUBSERVICER
 
25
     
Section 5.01.
Subservicer Not to Assign; Merger or Consolidation of the Subservicer
 
25
       
Section 5.02.
Liability and Indemnification of the Subservicer and KRECM
 
26
       
Section 5.03.
Representations and Warranties
 
28
       
ARTICLE VI. EVENTS OF DEFAULT; TERMINATION
 
31
     
Section 6.01.
Events of Default
 
31

 
Amended & Restated Master Subservicing Agreement
 
 
i

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

       
Section 6.02.
Termination of Agreement
 
34
       
ARTICLE VII. MISCELLANEOUS PROVISIONS
 
35
     
Section 7.01.
Amendment; Amendment to any PSA
 
35
       
Section 7.02.
Governing Law
 
35
       
Section 7.03.
Notices
 
36
       
Section 7.04.
Consistency with PSAs; Severability of Provisions
 
37
       
Section 7.05.
Inspection and Audit Rights
 
37
       
Section 7.06.
Binding Effect; No Partnership; Counterparts
 
38
       
Section 7.07.
Protection of Confidential Information
 
38
       
Section 7.08.
Construction
 
38
       
Section 7.09.
Sole and Absolute Discretion of KRECM
 
39
       
Section 7.10.
Exchange Act Rule 17g-5 Procedures
 
39

 
LIST OF EXHIBITS

    Exhibit A CMBS Transactions Exhibit B Remittance Report Exhibit C Property
Inspection Report Exhibit D Tax, Insurance, UCC and Letter of Credit
Certification Exhibit E Account Certification Exhibit F Sarbanes-Oxley
Performance Certification Exhibit G Task List Exhibit H Acknowledgment Agreement
Exhibit I Transfer Instructions Exhibit J Officer’s Certificate

 
Amended & Restated Master Subservicing Agreement
 
 
ii

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
AMENDED AND RESTATED
 
SUBSERVICING AGREEMENT
 
THIS AMENDED AND RESTATED SUBSERVICING AGREEMENT (as it may be further amended,
supplemented or modified, this “Agreement”), dated and effective as of January
18, 2013 by and between KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio
corporation (together with its successors and assigns permitted under this
Agreement, “KRECM”), and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (together with its successors and assigns permitted under this
Agreement, the “Subservicer”).
 
RECITALS
 
The following Recitals are a material part of this Agreement:
 
A.           Pursuant to each Pooling and Servicing Agreement (each a “PSA”) for
the applicable commercial mortgage-backed securitization transaction listed on
Exhibit A, KRECM services and administers the Mortgage Loans (as defined below)
on behalf of the Trust (as defined in each PSA).
 
B.           KRECM and the Subservicer entered into a Subservicing Agreement on
March 30, 2012 (the “Original Agreement”), whereby the Subservicer was engaged
to perform certain of KRECM’s servicing responsibilities under each PSA with
respect to the Mortgage Loans as more specifically set forth in this Agreement.
 
C.           KRECM engaged the Subservicer pursuant to the  Original Agreement
because the Subservicer is the third largest servicer of commercial
mortgage-backed securitization transactions in the United States and is uniquely
suited with respect to its staff, facilities, and expertise to provide the
services required by KRECM of a subservicer to service the large volume of
commercial mortgage loans on the scale and in the context and under the
circumstances contemplated by this Agreement.
 
D.           Subsequently, KRECM and Subservicer entered into an Interim Agreed
Upon Procedures Memorandum (the “Memorandum”) dated as of June 22, 2012, to
provide for modifications to the Original Agreement through the execution of the
Memorandum and one or more Services Confirmations.
 
E.           On July 17, 2012, KRECM and Subservicer entered into a Services
Confirmation (the “Confirmation”) which served to clarify certain processes and
procedures with respect to the duties set forth in the Original Agreement;
 
F.           Whereas, in order to consolidate the Original Agreement and the
Confirmation into a singular document and to effectuate certain further
amendments to the Original Agreement, KRECM and Subservicer desire to restate
and replace the Original Agreement and Confirmation entirely pursuant to this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KRECM and the Subservicer hereby
agree as follows:
 
Amended & Restated Master Subservicing Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.01.     Defined Terms.
 
All capitalized terms not otherwise defined in this Agreement have the meanings
set forth in the applicable PSA, or the respective meaning ascribed to
equivalent terms utilized in such PSA, and the following capitalized terms have
the respective meanings set forth below:
 
“Accepted Subservicing Practices”: As defined in Section 2.01.
 
“Accounts”: The applicable Subservicer Collection Account and Servicing Accounts
maintained by the Subservicer under this Agreement, each of which shall be held
in the name of “Berkadia Commercial Mortgage LLC on behalf of KeyCorp Real
Estate Capital Markets, Inc., as Master Servicer, in trust for the Trustee, as
trustee for the registered holders of the applicable Trust [securitization
name], together with the Servicing Fee Account and the Ancillary Fee Account.”
 
“Acknowledgment Agreement”: The agreement in the form attached hereto as Exhibit
H acknowledging commencement of servicing with respect to those Legacy Mortgage
Loans and Future Mortgage Loans listed on the Schedule attached thereto.
 
“Additional Form 10-D Disclosure”: To the extent such is required in the
applicable transaction, any disclosure in addition to the Distribution Date
statement that is required to be included on any Form 10-D filed with the
Commission in respect of the Trust.
 
“Additional Form 10-K Disclosure”: To the extent such is required in the
applicable transaction, any disclosure or information that is required to be
included on any Form 10-K filed with the Commission in respect of the Trust and
required to be disclosed by Subservicer pursuant to the applicable PSA.
 
“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Agreement”: This Subservicing Agreement, as amended, modified, supplemented or
restated by the parties from time to time.
 
“AML/BSA”:  The Anti-Money Laundering and Bank Secrecy Act.
 
“Ancillary Fee Account”: An account established by Subservicer into which all
Borrower Paid Fees payable to KRECM pursuant to the PSA with respect to the
Mortgage Loans are deposited as set forth in Section 3.01(r).
 
“Ancillary Fee Compensation”: As additional servicing compensation, Subservicer
shall receive an amount equal to the greater of (1) the Floor Component Amount
or (2) 33.3% of all annual Borrower Paid Fees earned and collected on all of the
Mortgage Loans, but only to the extent that KRECM is entitled to receive such
amounts pursuant to the applicable PSA.  Ancillary Fee Compensation shall be
subject to adjustment pursuant to Section 4.03.
 
Amended & Restated Master Subservicing Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
“Ancillary True-Up Payment”: The payment calculated and due to Subservicer as
provided in Section 4.03.
 
“Annual True-up Deficiency”: As defined in Section 4.03.
 
“Applicable Requirements”:  As of the time of reference, with respect to the
subject matter of this Agreement, all of the following: (i) any federal, state
or local constitution, statute, rule, regulation or similar legal requirement
applicable to the subservicing of commercial mortgage loans or any related
activity; and (ii) Accepted Subservicing Practices.
 
“Base CPI Amount”:  The Base Legacy Servicing Compensation, the Base Future
Servicing Compensation or Floor Component Amount in effect on March 31, 2013 and
March 31 of each calendar year thereafter.
 
“Base Future Servicing Compensation”:  For each Future Mortgage Loan, a
servicing fee equal to $1,190 per annum, as provided in Section 4.01 and subject
to annual increase as provided in Section 4.02.  Base Future Servicing
Compensation will be payable monthly in an amount equal to one twelfth of the
applicable per annum rate described above multiplied by the number of applicable
Mortgage Loans being serviced pursuant to this Agreement at the end of each
calendar month.
 
“Base Legacy Servicing Compensation”:  For each Legacy Mortgage Loan, a
servicing fee equal to $1,290 per annum, as provided in Section 4.01 and subject
to annual increase as provided in Section 4.02.  Base Legacy Servicing
Compensation will be payable monthly in an amount equal to one twelfth of the
applicable per annum rate described above multiplied by the number of applicable
Mortgage Loans being serviced pursuant to this Agreement at the end of each
calendar month.
 
“Borrower”:  The borrower, mortgagor or obligor on the related Mortgage Loan
note.
 
“Borrower Paid Fees”:  Any amount collected from a borrower including but not
limited to late payment charges, assumption fees, assumption application fees,
modification fees, extension fees, fees charged for prepayment, defeasance,
lease reviews and any other application fees.
 
“Calculation Notice”:  As defined in Section 4.03.
 
“Commission”: The Securities and Exchange Commission or any successor thereto.
 
“CPI Adjustment”: An adjustment of the Base Legacy Servicing Compensation, Base
Future Servicing Compensation and the Floor Component Amount commencing on April
1, 2013 and continuing on April 1 of each calendar year thereafter in an amount
equal to the sum of (I) the Base CPI Amount and (II) an amount equal to the
product of (A) the Base CPI Amount, multiplied by (B) a fraction (x) the
numerator of which is the Consumer Price Index for the month of March in the
calendar year in which such adjustment is being made, and (y) the denominator of
which is the Consumer Price Index for the month of March in the calendar year
prior to the calendar year in which such adjustment is being made.
 
“Consumer Price Index”: The Consumer Price Index for all Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, All Items, US City Average, all urban consumers (presently denominated as
“CPI-U”, or a successor index, appropriately adjusted; provided, however, that
(i) if there shall be no successor index, a substitute index shall be reasonably
selected by Subservicer, and (ii) if the Consumer Price Index ceases to use
1982-84=100 as the basis of calculation, or if a substantial change is made in
the terms or the number of items contained in the Consumer Price Index, then, in
either case, the Consumer Price Index will be reasonably adjusted to the
 
Amended & Restated Master Subservicing Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
figure that would have been arrived at had the manner of computing the Consumer
Price Index as of the date of this Agreement not been altered.
 
“Customer Information”:  Nonpublic personally identifiable information with
respect to any Mortgage Loan, including but not limited to the borrower under
such Mortgage Loan and any principle of such borrower or any guarantor of such
Mortgage Loan.
 
“Defect”: As set forth in the applicable PSA, shall include any document defect,
breach of representation or warranty by any seller of a Mortgage Loan,
Repurchase Request or Repurchase Request Withdrawal.
 
“EDGAR”: The Electronic Data Gathering, Analysis, and Retrieval System of the
Commission, which is the computer system for the receipt, acceptance, review and
dissemination of documents submitted to the Commission in electronic format.
 
 “Effective Date”: With respect to the Legacy Mortgage Loans and Future Mortgage
Loans, the date of the execution of the Acknowledgment Agreement in the form
attached hereto as Exhibit H with respect to such Mortgage Loans.
 
“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.
 
“Floor Component Amount”: An amount equal to $300 per annum per Mortgage Loan,
payable monthly based on the number of Mortgage Loans serviced as of the last
day of such applicable month as provided in Section 4.01(b) and subject to
increase pursuant to Section 4.02
 
“Form 8-K Disclosure Information”: To the extent such is required in any PSA,
any disclosure or information related to a Reportable Event or that is otherwise
required to be included on any Form 8-K filed with the Commission in respect of
the Trust.
 
“Future CMBS Transactions”: Moody’s rated commercial mortgage-backed securities
transactions which become subject to this Agreement after the date hereof.
 
“Future Mortgage Loan”: Each Mortgage Loan in a Future CMBS Transaction.
 
“Legacy CMBS Transactions”: The Moody’s rated commercial mortgage-backed
securities transactions listed on Exhibit A.
 
“Legacy Mortgage Loan”: Each Mortgage Loan in a Legacy CMBS Transaction.
 
“Mortgage Loan”: Each of the mortgage loans that are the subject of this
Agreement pursuant to an Acknowledgment Agreement and that are subject to a
Legacy CMBS Transaction or Future CMBS Transaction.
 
“OCC”: The Office of the Comptroller of the Currency.
 
“OFAC”:  The Office of Foreign Assets Control.
 
“OFAC Program”: As defined in Section 3.06(d) of this Agreement.
 
“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Subservicer
 
Amended & Restated Master Subservicing Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Property Inspection Report”: A written report of each inspection of a Mortgaged
Property performed by the Subservicer, which shall be delivered electronically
pursuant to this Agreement substantially in the form attached hereto as Exhibit
C (or in such other form as may be reasonably acceptable to KRECM and the
Subservicer) and, in any event, shall set forth in detail the condition of the
subject Mortgaged Property and specify the occurrence or existence of any sale,
transfer or abandonment of, any change in the condition, occupancy or value of,
or any waste committed on, the subject Mortgaged Property of which the
Subservicer is aware.
 
“PSA”: As defined in the Recitals to this Agreement.
 
“Qualified Auditor”: All state and federal governmental entities, or an
independent third party professional who is not a competitor of Subservicer and
who is trained, experienced and qualified to conduct an audit of Subservicer’s
OFAC Program and/or AML/BSA Services.
 
“Regulation AB”: Subpart 229.1100 – Asset-Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.
 
“Relevant Servicing Criteria”: The Servicing Criteria applicable to the
Subservicer, which are those Servicing Criteria applicable to KRECM as set forth
as an Exhibit to the applicable PSA that the Subservicer has agreed to undertake
pursuant to this Agreement as set forth on the Task List.  With respect to any
Servicing Function Participant or other subservicer engaged by the Subservicer,
the term “Relevant Servicing Criteria” refers to the items of the Relevant
Servicing Criteria applicable to the Subservicer that engaged such Servicing
Function Participant or other subservicer that are applicable to such Servicing
Function Participant or other subservicer based on the functions it has been
engaged to perform.
 
“Remittance Report”: A written report regarding any remittance made pursuant to
the terms and provisions of this Agreement, which report shall be delivered
electronically pursuant to this Agreement substantially in the form attached
hereto as Exhibit B (or in such other form as may be reasonably acceptable to
KRECM and the Subservicer).
 
“Reportable Event”: The occurrence of an event requiring disclosure under Form
8-K.
 
“Responsible Officer”: Any officer or employee of the Subservicer or KRECM, as
the case may be, involved in or responsible for the administration, supervision
or management of this Agreement and whose name and specimen signature appear on
a list prepared by each party and delivered to the other party, as such list may
be amended from time to time by either party.
 
“Restricted Servicing Action”: As defined in Section 2.02(a).
 
“Sarbanes-Oxley Certification”: To the extent such is required pursuant to the
applicable PSA as defined in the applicable PSA.
 
Amended & Restated Master Subservicing Agreement
 
 
5

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
“Securitization Servicing Agreements”: With respect to each Mortgage Loan, the
related PSA, primary servicing agreement, sub-servicing agreement or other
similar agreement pursuant to which such Mortgage Loan is serviced by KRECM.
 
“Security Breach”:  Any intrusion, security breach, or unauthorized access to or
use of any personally identifiable information, including, but not limited to,
Customer Information in the possession of Subservicer or that of its service
providers.
 
“Servicing Advance”:  Any “servicing advance,” “property advance” or other
similar term as defined in the applicable PSA, excluding any T&I Advances.
 
“Servicing Accounts”: The account or accounts maintained by the Subservicer,
other than the Subservicer Collection Account, Servicing Fee Account and
Ancillary Fee Account, pursuant to the applicable PSA, which may include any
escrow accounts, reserve accounts, lock-box accounts and/or cash collateral
accounts.
 
“Servicing Criteria”: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.
 
“Servicing Fee”: Any amounts payable on the Mortgage Loans pursuant to the
related PSA as the monthly fee payable to KRECM.
 
“Servicing Fee Account”: An account established by Subservicer into which all
Servicing Fees payable to KRECM pursuant to each PSA are deposited as set forth
in Section 3.01(k).
 
“Servicing Officer”: Any officer and/or employee of the Subservicer involved in,
or responsible for, the administration and servicing of the Mortgage Loans,
whose name and specimen signature appear on a list of servicing officers
furnished by the Subservicer to KRECM on the Effective Date, as such list may be
amended from time to time thereafter.
 
“SSAE 16”:  The Statements on Standards for Attest Engagements written by the
American Institute of Certified Public Accountants, Service Organization Control
(SOC) level 1 report.
 
“Subservicer Event of Default”: As defined in Section 6.01.
 
“Subservicer”: As defined in the first paragraph of this Agreement.
 
“Subservicer Collection Account”: As defined in Section 3.01(a)(v).
 
“Subservicer Remittance Date”:  The Business Day immediately preceding the
applicable master servicer’s remittance date under the applicable PSA.
 
“Subservicing File”: With respect to each Mortgage Loan, all documents,
information and records relating to such Mortgage Loan that are necessary or
appropriate to enable the Subservicer to perform its obligations under this
Agreement and any additional documents or information related thereto maintained
or created in any form by the Subservicer, including all analysis, working
papers, inspections reports, written communications with any Borrower or other
Person, and all other information collected from or concerning any Borrower or
the related Mortgaged Property in the Subservicer’s possession.
 
“T&I Advances”:  any advances representing real estate taxes or insurance
premiums (to the extent required in the SSA, including renewal payments).
 
Amended & Restated Master Subservicing Agreement
 
 
6

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 “Task List”:  The list of Subservicer responsibilities set forth on Exhibit G.
 
“Tax, Insurance, UCC and Letter of Credit Certification”: A written report
certifying for the applicable quarterly period that all property taxes and
hazard insurance premiums that are due have been paid in full, that all UCC
liens, assignments or continuations are current and that all letters of credit
are current, which report shall be delivered electronically pursuant to this
Agreement substantially in the form attached hereto as Exhibit D (or in such
other form as may be reasonably acceptable to KRECM and the Subservicer).
 
“Transfer Instructions”:  The instructions and process for transferring certain
of the servicing responsibilities to the Subservicer, as set forth on Exhibit I.
 
“Trust”:  The trust created by each PSA.
 
Section 1.02.     Interpretative Matters.
 
For purposes of this Agreement, and except as otherwise expressly provided in
this Agreement, all references in this Agreement to “KRECM” and all references
to any compensation, fees, or other amounts payable to or by KRECM, any rights,
duties or obligations of KRECM, or otherwise, shall be references to KRECM
solely in its capacity as master servicer under the related
PSA.  Notwithstanding anything to the contrary in this agreement, the
Subservicer shall not be entitled to receive any portion of any compensation,
fee or other amount that is payable to the Special Servicer under any
Securitization Servicing Agreement or otherwise.  Subservicer’s servicing duties
and obligations with respect to a specific Mortgage Loan shall be performed in
accordance with the related PSA unless otherwise set forth in this Agreement.
 
ARTICLE II.
 
RETENTION AND AUTHORITY OF SUBSERVICER
 
Section 2.01.     Servicing Standard; Commencement of Servicing
Responsibilities.
 
KRECM hereby engages the Subservicer to perform, and the Subservicer hereby
agrees to perform, the servicing duties and obligations of the master servicer
under each PSA with respect to the Mortgage Loans, beginning on each applicable
Effective Date and continuing throughout the term of, subject to the Relevant
Servicing Criteria, and otherwise upon and subject to the terms, covenants and
provisions of, this Agreement.  Pools of mortgage loans will become “Mortgage
Loans” and serviced pursuant to this Agreement from time to time pursuant to
each Acknowledgement Agreement as of each applicable Effective Date.  The
Subservicer shall service and administer each Mortgage Loan in accordance with
the applicable “Servicing Standard” or “Accepted Servicing Practices” as set
forth in each applicable PSA.  The above-described servicing standards
are collectively referred to in this Agreement as “Accepted Subservicing
Practices.”
 
Section 2.02.     Subcontractors and Vendors.
 
The Subservicer shall have full power and authority to enter into one or more
agreements with Affiliates, subcontractors, vendors or other third parties for
the performance of inspections, monitoring insurance and/or taxes, financial
statement collection calls, UCC Financing Statements, appraisals, flood
certifications, imaging, defeasance, satisfactions and legal; provided that the
Subservicer may engage third parties for the underwriting of assumptions and
modifications on a case-by-case basis, upon approval of KRECM.  Subservicer
shall remain obligated and liable to KRECM for performing all such
 
Amended & Restated Master Subservicing Agreement
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
delegated duties in accordance with this Agreement without diminution of such
obligation or liability by virtue of such delegation. The Subservicer shall be
obligated to pay all fees and expenses of any Affiliates, subcontractors,
vendors or other third parties out of its subservicing fee amounts.
 
Section 2.03.     Authority of Subservicer.
 
(a)           Except as otherwise provided in this Agreement and subject to the
terms of this Agreement and KRECM’s limitations of authority as master servicer
under the applicable PSA, in performing its obligations under this Agreement,
the Subservicer shall have full power and authority to take any and all actions
in connection with such obligations that it deems necessary or appropriate;
provided, however, that the Subservicer shall not take any of the following
actions (each, a “Restricted Servicing Action”) with respect to any Mortgage
Loan without receiving the prior written consent of KRECM:
 
(i)           granting or withholding consent to, or the performance of, any
defeasance of a Mortgage Loan in accordance with the applicable PSA;
 
(ii)           any consent, modification, waiver, amendment of, or with respect
to, any Mortgage Loan, whether or not material, including but not limited to any
forgiveness of principal, any change in the amount or timing of any payment of
principal or interest, maturity, extension rights or prepayment provisions or
the substitution, full or partial release or addition of any collateral for any
Mortgage Loan or the waiver of any late fees to the extent permitted in the
applicable PSA, provided, however, that Subservicer may waive late fees without
the prior written consent of KRECM based on the Memorandum of Understanding
Regarding Late Fees between KRECM and Subservicer dated October 25, 2012, which
may be revised from time to time;
 
(iii)         granting or withholding consent to any transfer of ownership of a
Mortgaged Property or any transfer of any interest in any Borrower or any owner
of a Mortgaged Property (including entering into any assumption agreement in
connection therewith);
 
(iv)         granting or withholding consent to any request for approval to
encumber a Borrower or Mortgaged Property with subordinate or other financing or
to encumber any interest in any Borrower or any owner of a Mortgaged Property
with mezzanine financing;
 
(v)          any action to initiate, prosecute and manage foreclosure
proceedings or other legal proceedings related thereto in connection with any
Mortgage Loan;
 
(vi)         with respect to any Mortgage Loan that is an ARD Mortgage Loan,
after its Anticipated Repayment Date, taking any enforcement action (other than
requests for collection) for the payment of, or the waiver of all or any portion
of, the accrued Excess Interest;
 
(vii)        any termination or replacement, or consent to the termination or
replacement, of a property manager with respect to any Mortgaged Property, or
any termination or change, or consent to the termination or change, of the
franchise affiliation with respect to any hospitality property that in whole or
in part constitutes any Mortgaged Property;
 
(viii)       approving or granting any consent to leasing activity (including
any subordination, non-disturbance and attornment agreement) with respect to any
Mortgaged Property (but not including confirmations that a lease does not
require consent), provided, however, if the consent of any third party other
than the Master Servicer, KRECM, is not required under the PSA, then Subservicer
may approve or consent, without KRECM’s prior written consent, to a borrower’s
 
Amended & Restated Master Subservicing Agreement
 
 
8

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
requested leasing activity (including but not limited to approving the
execution, termination or renewal of the applicable lease, subordination,
non-disturbance and attornment agreement and/or other related documents);
 
(ix)          granting any consent to any request by a Borrower for approval to
modify its organizational documents, excluding any amendments by the Borrower to
modify its organizational documents in connection with any permitted transfers
not requiring Lender’s consent, as determined in consultation with counsel; or
 
(x)           any determination with respect to a Mortgage Loan as to whether a
default has occurred under the related Mortgage Loan Documents by reason of any
failure on the part of the related Borrower to maintain insurance policies in
accordance with the loan documents or Subservicer’s standard requirements.
 
With respect to any Restricted Servicing Action which under the applicable PSA
is to be performed exclusively by the Special Servicer, the Subservicer shall
deliver to KRECM the related Borrower’s request therefor and any other documents
or information related thereto in its possession or otherwise reasonably
requested by KRECM and the Subservicer shall not have any obligation to process
such request or to obtain any consent or approval from the Special
Servicer.  With respect to any Restricted Servicing Action which under the
applicable PSA is to be performed by KRECM, the Subservicer shall not perform
such action without obtaining the prior written consent of KRECM (which consent
(x) may be in the form of an asset business plan approved in writing by KRECM
and (y) shall be subject to the prior approval of the Special Servicer, any
required Certificateholder, the Rating Agencies and any other Person if so
required under the applicable PSA, which approvals shall be requested by KRECM).
 
(b)           Regardless of whether the consent or approval of KRECM is required
pursuant to this Agreement, the Subservicer shall take or refrain from taking
any action that KRECM directs in writing and relates to the Subservicer’s
obligations under this Agreement; provided, however, that the Subservicer shall
not be obligated to take or refrain from taking any such action to the extent
that the Subservicer determines in its reasonable discretion that taking or
refraining from taking such action may cause (i) a violation of applicable laws,
court orders or restrictive covenants with respect to any Mortgage Loan or
Mortgaged Property or (ii) a violation of any term or provision of the related
Mortgage Loan documents.
 
ARTICLE III.
 
SERVICES TO BE PERFORMED
 
Section 3.01.     Services as Subservicer.
 
With respect to each Mortgage Loan, the Subservicer shall, in accordance with
Accepted Subservicing Practices and subject to supervision by KRECM as set forth
in this Agreement, perform the following servicing activities on behalf of KRECM
as primary servicer, as follows:
 
(a)           The Subservicer shall, subject to the limitations and restrictions
on its authority otherwise set forth in this Agreement and the PSAs, perform the
duties and obligations with respect to the Mortgage Loans that KRECM is required
to perform under the PSAs as modified, clarified or more specifically stated as
follows:
 
Amended & Restated Master Subservicing Agreement
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(i)           the Subservicer shall file a Uniform Commercial Code Financing
Statement amendment continuing the effectiveness of each UCC Financing Statement
filed with respect to each Mortgage Loan within six (6) months before (and not
later than three (3) months before) the expiration of the five year period of
effectiveness of such UCC Financing Statement, and shall deliver monthly reports
of such UCC Financing Statement amendments to KRECM;
 
(ii)          the Subservicer shall provide KRECM with notice of any
communication by the Borrower with respect to any related letter of credit
provided by such Borrower;
 
(iii)         the Subservicer shall have no obligation to make principal and
interest advances or Servicing Advances; provided that to the extent that KRECM
retained the responsibility to make T&I Advances under the respective PSA, KRECM
hereby delegates this responsibility to Subservicer.  In the event that
Subservicer determines that such T&I Advance is necessary, the Subservicer shall
make the T&I Advance as and when required.  For each T&I Advance made by
Subservicer, Subservicer shall have the right to reimburse itself from funds
collected from the applicable borrower, as permitted under the applicable PSA
and the Subservicer shall be entitled to interest on any T&I Advance made with
respect to a Mortgage Loan.  Such interest (“Advance Interest”) shall accrue at
the “prime rate” published in the “Money Rates” section of The Wall Street
Journal, as such “prime rate” may change from time to time, commencing from the
date on which such T&I Advance was made to the Business Day on which the
Subservicer is reimbursed for such T&I Advance pursuant to this Agreement.  In
the event that Subservicer is unable to reimburse itself for a T&I Advance with
Advance Interest by the fifth (5th) business day of the following month,
Subservicer will send invoice for advances and Advance Interest to KRECM for
reimbursement.  Within two (2) business days after KRECM’s receipt of a written
request from Subservicer, KRECM will remit advance funds and Advance Interest to
Subservicer.  As Subservicer receives funds from the borrower to repay the
advance, Subservicer will, upon monthly investor reporting remittance, remit
collected advance funds to KRECM.    All T&I Advance reimbursement notices
delivered by Subservicer to KRECM or delivered by KRECM to Subservicer shall
state the applicable loan servicing number, applicable escrow bucket, T&I
Advance amounts due and owing;
 
(iv)        with respect to each Mortgage Loan, the Subservicer shall,
consistent with Accepted Subservicing Practices and the Task List, monitor the
related Borrower’s insurance obligations in accordance with PSA and the related
Mortgage Loan documents, and in the event a Borrower fails to maintain such
insurance, the Subservicer shall promptly (A) notify KRECM in writing of such
Borrower’s failure to maintain such insurance and whether or not such insurance
is required by the terms of the related Mortgage Loan documents, and (B) deliver
to KRECM all documents and other information in Subservicer’s possession, and
any additional information reasonably requested by KRECM, to assist KRECM in
determining, among other things, whether or not such insurance is available at
commercially reasonable rates; provided that the Subservicer shall not be
required to maintain insurance coverage on any Mortgaged Property and KRECM
shall notify the Subservicer of such determination within ten (10) Business Days
after KRECM’s receipt of such request, notice or other requested information or
KRECM shall be deemed to have approved force placed insurance coverage unless
such action requires third party approval, in which case, the consent of KRECM
and the third party is required; and (C) with the consent (or deemed consent) of
KRECM and consistent with the Task List administer for forced place insurance as
required by the applicable PSA;
 
(v)          the Subservicer shall establish a collection account (the
“Subservicer Collection Account”) meeting all of the requirements of the
collection account or certificate account (or such other similar term)
maintained by KRECM under the applicable PSA for each Trust and shall deposit
into the related Subservicer Collection Account, payments received from a
Borrower or any
 
Amended & Restated Master Subservicing Agreement
 
 
10

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
other source as required pursuant to the applicable PSA; provided that any
withdrawals from the Subservicer Collection Account shall be made only as
specifically authorized under this Agreement;
 
(vi)         the creation of any Account shall be evidenced by a certification
substantially in the form attached hereto as Exhibit E, and a copy of any such
certification shall be delivered to KRECM on or prior to the Effective Date and
thereafter upon any transfer of such Account;
 
(vii)        the Subservicer may invest the funds in each Subservicer Collection
Account and the Servicing Accounts in one or more Permitted Investments on the
same terms as KRECM may invest funds in the collection account or certificate
account and the related servicing accounts under the applicable PSA, and subject
to the same restrictions and obligations regarding maturity dates, gains,
losses, possession of Permitted Investments and Permitted Investments payable on
demand; provided, however, that funds deposited in the Servicing Fee Account and
Ancillary Fee Account must be deposited in an Eligible Account and may be
invested in Permitted Investments.
 
(viii)       Section 3.03 of this Agreement shall control with respect to the
Subservicer’s obligation to maintain a fidelity bond and errors and omissions
insurance policy that satisfies the requirements of PSA;
 
(ix)         Section 4.01 of this Agreement shall control with respect to the
servicing fees and additional servicing compensation the Subservicer may retain;
 
(x)          KRECM shall, within forty (40) days after the Effective Date with
respect to any Legacy CMBS Transaction, deliver to Subservicer written evidence
of each notification to any related ground lessor that such Mortgage Loan has
been transferred into the Trust (provided that any applicable items contained in
the Subservicing Files or other correspondence or documents delivered by KRECM
to the Subservicer, including by electronic delivery, in connection with this
Agreement shall satisfy KRECM’s obligation to deliver such evidence).   The
Subservicer shall, within forty (40) days after the Effective Date with respect
to any Future CMBS Transaction, deliver to KRECM written evidence of each
notification to any related ground lessor that such Mortgage Loan has been
transferred into the Trust.  KRECM and the Subservicer, as applicable, shall
deliver to the other party within two (2) Business Days after receipt any
notices of default under any ground lease that KRECM or the Subservicer, as
applicable, receives;
 
(xi)         except as otherwise set forth in this Agreement, all notices,
information, reports, certifications, consents, and other documentation that are
required under any PSA to be provided by KRECM to, or obtained by KRECM from,
the Trustee, custodian, the Depositor, the certificate administrator, any
mortgage loan seller, the initial purchasers, the guarantor, the 17g-5
Information Provider if applicable, any Rating Agency, the applicable
Certificateholders, the Special Servicer, any other party to the applicable PSA
or any other Person shall be provided by the Subservicer to KRECM only (or as
otherwise directed by KRECM) within the time set forth in this Agreement (or if
no such time is set forth, within one (1) Business Day prior to the date on
which KRECM is required to deliver such item to the applicable Person);
provided, however, to the extent the Subservicer is required to provide any of
the foregoing directly to any such third party, including the document
custodian, pursuant to this Agreement, the Subservicer shall forward original
documents/closing binders to the document custodian and electronic copies to any
other third party.  Additionally, Subservicer shall provide KRECM with
electronic copies through the web services feed.  KRECM and Subservicer hereby
agree that Subservicer may directly request, and receive, from the document
custodian electronic copies of any pertinent loan or transaction level
documents.
 
Amended & Restated Master Subservicing Agreement
 
 
11

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b)           The Subservicer shall promptly notify KRECM in writing of all
material collection and customer service issues and furnish KRECM with copies of
all written communications regarding such issues between the Subservicer and any
Borrower or any third party in connection with the Subservicer’s obligations
under this Agreement.
 
(c)           The Subservicer shall perform principal prepayments in accordance
with the Task List. The Subservicer shall, (i) not later than five (5) Business
Days after its receipt of any such request or notice, deliver to KRECM a payoff
statement calculated by the Subservicer with respect to such principal
prepayment setting forth the amount of the principal prepayment, the aggregate
interest accrued thereon, the rates used, the date of such rates, and the other
fees or expenses to be paid by the Borrower; and (ii) deliver to KRECM and a
copy to AMS Real Estate Services for any loan with a calculated yield
maintenance charge, all documents and other information in Subservicer’s
possession, and any other information reasonably requested by KRECM, or AMS Real
Estate Services, to verify the Subservicer’s calculations. KRECM shall respond
within five (5) Business Days after receipt of such requests, notices or other
requested information or KRECM shall be deemed to have approved the
Subservicer’s calculations unless such action requires third party approval, in
which case, the consent of KRECM and the third party is required. If the
Subservicer accepts any principal prepayment, then it shall (pursuant to wiring
instructions from KRECM) remit such principal prepayment to KRECM on the
Subservicer Remittance Date.
 
(d)           If the Subservicer causes any voluntary prepayment interest
shortfall with respect to any principal prepayment resulting in an obligation by
KRECM to make a payment in respect of any prepayment interest shortfall under
the applicable PSA, then the Subservicer shall, on the Subservicer Remittance
Date following such breach, remit to the Trust the amount of such prepayment
interest shortfall required to be paid by KRECM under the applicable PSA.  Any
payment by the Subservicer of such prepayment interest shortfall shall not be
construed to constitute a waiver or cure of a Subservicer Event of Default.
 
(e)           The Subservicer shall promptly notify KRECM in writing upon
obtaining actual knowledge or receipt of notice from a Borrower of the
occurrence of any event that the Subservicer has determined may cause a Mortgage
Loan to become a specially serviced Mortgage Loan pursuant to the requirements
in the applicable PSA. The final determination as to whether a Mortgage Loan has
become a specially serviced loan shall be made by KRECM and KRECM shall promptly
notify the Subservicer of its determination.
 
(f)           With respect to all servicing responsibilities of KRECM under the
applicable PSA that are not being performed by the Subservicer under this
Agreement, the Subservicer shall promptly notify KRECM in writing of (and in any
event, within one (1) Business Day after) its receipt of notice thereof or a
request therefor and shall reasonably cooperate with KRECM to facilitate the
timely performance of such servicing responsibilities, including the REMIC
provisions of the applicable PSA.
 
(g)           No later than the last day of each calendar month, the Subservicer
shall deliver to KRECM a statement prepared by the Subservicer setting forth the
status of the Subservicer Collection Account as of the close of business on the
Determination Date in such month (together with a copy of the most recent
monthly bank reconciliation statement received by the Subservicer with respect
to the Subservicer Collection Account) and showing the aggregate amount of
deposits into and withdrawals from the Subservicer Collection Account since the
preceding Determination Date for each category of deposit specified in the
applicable PSA Section and each category of withdrawal specified in the
applicable PSA.
 
Amended & Restated Master Subservicing Agreement
 
 
12

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(h)           Not later than 2:00 p.m. (New York City time) one (1) Business Day
after each Determination Date, beginning in the month following the Effective
Date, the Subservicer shall prepare and deliver or cause to be delivered to
KRECM, in an electronic form, (i) the CREFC Loan Periodic Update File, the CREFC
Property File, the CREFC Financial File, the CREFC Delinquent Loan Status
Report, the CREFC Historical Loan Modification and Corrected Mortgage Loan
Report, the CREFC Loan Level Reserve/LOC Report, the CREFC Comparative Financial
Status Report, the CREFC Servicer Watch List and, (ii) to the extent required to
be delivered by KRECM under the PSA, any other file or report that may from time
to time be recommended by the CREFC for commercial mortgage-backed securities
transactions generally (substantially in the form of, and containing the
information called for in, the downloadable form of such file or report
then-available on the CREFC Website) and requested in writing by KRECM, in each
case providing the most recent information with respect to the Mortgage Loans as
of the close of business on the related Determination Date (and which, in each
case, if applicable, will identify each Mortgage Loan by loan number and
property name).  Delivery of any of the foregoing shall be deemed satisfied at
the time such file or report is posted to Subservicer’s website InvestorView, or
such other website as the Subservicer may notify KRECM in writing; provided that
the Subservicer shall notify KRECM in writing or electronically immediately upon
the posting of any such file or report to the Subservicer’s website.
 
(i)           Commencing with the calendar quarter following the Effective Date,
the Subservicer shall use its reasonable efforts to obtain quarterly and annual
operating statements, budgets and rent rolls with respect to each of the
Mortgage Loans, and quarterly and annual financial statements of each related
Borrower, which efforts shall include sending a letter to such Borrower each
quarter (followed up with telephone calls) requesting such quarterly and annual
operating statements, budgets, rent rolls and financial statements by no later
than the timeframe set forth in the applicable PSA for KRECM to deliver such
information, whether or not delivery of such items is required pursuant to the
terms of the related Mortgage Loan documents, but to the extent such action is
consistent with applicable law, the terms of such Mortgage Loans and Accepted
Subservicing Practices. Upon KRECM’s written request, the Subservicer shall
deliver copies of all of the foregoing items so collected in an imaged PDF
format, Excel format, or such other format reasonably acceptable to KRECM and
the Subservicer within twenty-five (25) days after the Subservicer’s receipt of
such items together with the CREFC Operating Statement Analysis Report and CREFC
NOI Adjustment Worksheet.
 
(j)           After the Effective Date, the Subservicer shall maintain a CREFC
Operating Statement Analysis Report and CREFC NOI Adjustment Worksheet with
respect to each Mortgaged Property.  The Subservicer shall deliver
electronically to the requisite parties designated to receive the information
from KRECM under the applicable PSA and KRECM the CREFC Operating Statement
Analysis Report and CREFC NOI Adjustment Worksheet, as required by and in the
timeframes set forth in the PSA.
 
(k)           The Subservicer shall determine and analyze financial ratios and
perform other financial analysis required under the CREFC reporting guidelines
(including the preparation of related comments under such guidelines) and
deliver to KRECM all reports summarizing such analysis based upon the property
operating statements with respect to the related Mortgaged Property and the
financial statements of the related Borrower and each related guarantor
collected by the Subservicer pursuant to PSA, which reports shall be in the
forms required under this Agreement.
 
(l)           Each month by 2:00 p.m. (New York City time) on the Subservicer
Remittance Date, the Subservicer shall remit to KRECM, pursuant to wiring
instructions from KRECM, all amounts received for such collection or due period
by the Subservicer with respect to the Mortgage Loans on or before the close of
business on the Business Day immediately preceding such Subservicer Remittance
Date less (i) all amounts constituting the Servicing Fee pursuant to the related
PSA and (ii) all Borrower Paid Fees payable to KRECM pursuant to the related
PSA.  In addition, the Subservicer shall remit to KRECM
 
Amended & Restated Master Subservicing Agreement
 
 
13

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
within one (1) Business Day after receipt any delinquent payments on the
Mortgage Loans received by the Subservicer and any related Penalty
Charges.  Each of the foregoing remittances of funds shall be accompanied by a
Remittance Report.  Each month by 2:00 p.m. (New York City time) on the
Subservicer Remittance Date, the Subservicer shall deposit into the Servicing
Fee Account all amounts constituting Servicing Fees due to KRECM with respect to
the related PSA.
 
(m)           On the Subservicer Remittance Date, the Subservicer shall remit to
KRECM (pursuant to wiring instructions from KRECM) any whole or partial balloon
payments, principal prepayments, prepayment premiums, yield maintenance charges,
liquidation proceeds, insurance proceeds and condemnation proceeds, and any
interest thereon, together with a Remittance Report, provided however, that upon
request from KRECM, if Subservicer receives liquidation proceeds for a specially
serviced Mortgage Loan or any whole or partial balloon payments, principal
prepayments, prepayment premiums, yield maintenance charges and any interest
thereon received in the prior Due Period and remitted to the Trust by KRECM in
that Due Period, Subservicer shall remit the liquidation proceeds or such other
funds previously remitted within one (1) Business Day after funds are posted to
the borrower record.
 
(n)           After the Effective Date, the Subservicer shall prepare or have
prepared, and deliver electronically to the requisite parties designated to
receive the information from KRECM under the applicable PSA and KRECM a Property
Inspection Report for each inspection performed by it or on its behalf by a
third party, in each case as required by and in the timeframes set forth in the
applicable PSA.
 
(o)           The Subservicer shall provide KRECM with such reports and other
information (in the Subservicer’s possession or to the extent readily obtainable
and as reasonably requested by KRECM and in an electronic format reasonably
acceptable to KRECM) with respect to the servicing of the Mortgage Loans by the
Subservicer under this Agreement in order for KRECM to perform its duties under
the PSA.
 
(p)           Within fifteen (15) days following the end of each calendar
quarter, the Subservicer shall prepare and deliver to KRECM the Tax, Insurance,
UCC and Letter of Credit Certification in the form attached hereto as Exhibit D.
 
(q)           Following its receipt from the Depositor, KRECM shall provide a
copy of any loan purchase agreements to the Subservicer.  The Subservicer shall
notify KRECM in writing within five (5) Business Days after the Subservicer
discovers or receives notice alleging a Defect.  The Subservicer shall promptly
provide to KRECM a copy of any written repurchase request received by the
Subservicer and such other information in the possession of the Subservicer
reasonably requested by KRECM to fulfill its obligations under the applicable
PSA.
 
(r)           Following receipt of any Borrower Paid Fees due to KRECM, the
Subservicer shall deposit such amounts into the Ancillary Fee Account within two
(2) Business Days of receipt.
 
(s)           The Subservicer shall promptly notify KRECM if the Subservicer
becomes an Affiliate of the related Trustee.
 
(t)           Without limiting, and where applicable in addition to, the duties
and obligations with respect to the Mortgage Loans otherwise described in this
Agreement, the Subservicer shall perform the servicing actions described on the
Task List.
 
(u)           If a Mortgage Loan becomes a specially serviced Mortgage Loan
pursuant to the related PSA and the related PSA does not require that servicing
under this Agreement be terminated with respect to such Mortgage Loan upon such
Mortgage Loan becoming a specially serviced Mortgage Loan, the Subservicer shall
continue to receive payments (and apply such funds as directed by KRECM or the
 
Amended & Restated Master Subservicing Agreement
 
 
14

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
related special servicer), update payment records, file UCC Financing
Statements, monitor tax amounts due, and monitor insurance coverage with respect
to each such specially serviced Mortgage Loan and shall provide KRECM or the
special servicer with any information reasonably required by KRECM or the
special servicer to perform its duties under the related PSA, but the
Subservicer shall take no other actions with respect to such specially serviced
Mortgage Loan unless expressly directed in writing by KRECM or the special
servicer.  Berkadia will be responsible for all communications with any special
servicer under the related PSA.  If an inquiry on a specially serviced Mortgage
Loan requires the review or consent of KRECM, Subservicer shall forward such
request to KRECM for review/consent/denial/modification and will coordinate the
delivery of such consent/denial/modification to the special servicer, if
applicable.  If permitted or not prohibited by the related PSA, upon a specially
serviced Mortgage Loan becoming a “corrected” or “performing” Mortgage Loan,
KRECM shall promptly notify the Subservicer of such change and the Subservicer
shall resume its servicing obligations and duties required pursuant to this
Agreement.  Notwithstanding any provision to the contrary in this Agreement, the
Subservicer shall be entitled to receive any and all fees, compensation and
other amounts as provided for in this Agreement during any time that any
Mortgage Loan is a specially serviced Mortgage Loan and all such amounts shall
be payable to Subservicer if and to the extent (i) sufficient payments or other
amounts are received that are allocable to such Mortgage Loan, and (ii) the
related PSA permits the payment of such fees, compensation or other amounts
during any time that such Mortgage Loan is a specially serviced Mortgage
Loan.  If any amounts payable to the Subservicer are not paid because there are
not sufficient amounts received with respect to such Mortgage Loan at any time,
all such amounts shall accrue and remain payable to the Subservicer from any
amounts, if any, that are subsequently received with respect to such Mortgage
Loan.
 
Section 3.02.     Portfolio Manager.
 
(a)           The Subservicer shall designate a portfolio manager and other
appropriate personnel to receive documents and communications from KRECM and to
provide assistance to KRECM consistent with KRECM’s supervisory authority over
the Subservicer under this Agreement.
 
(b)           KRECM shall designate a portfolio manager and other appropriate
personnel to receive documents and communications from the Subservicer and to
provide to the Subservicer information, materials and correspondence relating to
the Mortgage Loans and the related Borrowers which may be necessary or
appropriate to enable the Subservicer to perform its obligations under this
Agreement.
 
Section 3.03.     Maintenance of Errors and Omissions and Fidelity Coverage.
 
The Subservicer shall obtain and maintain with Qualified Insurers, at its own
expense, and keep in full force and effect throughout the term of this
Agreement, a blanket fidelity bond and an errors and omissions insurance policy
covering all of the Subservicer’s officers, employees and agents acting on
behalf of the Subservicer in connection with its activities under this Agreement
and that satisfies the fidelity bond and errors and omissions insurance policy
requirements under the PSAs.  The Subservicer shall deliver or cause to be
delivered to KRECM a certificate of insurance or other evidence of such fidelity
bond and insurance within thirty (30) days of the Effective Date and thereafter
(i) within ten (10) Business Days after each renewal thereof, (ii) if not
delivered in any calendar year pursuant to clause (i), then upon each
anniversary of the Effective Date, and (iii) from time to time upon KRECM’s
reasonable request.  Such fidelity bond and errors and omissions policy shall
provide that it may not be canceled without twenty (20) days’ prior written
notice to the KRECM.  The Subservicer shall (i) furnish to KRECM copies of all
binders and policies or certificates evidencing that such fidelity bond and
errors and omissions insurance policy are each in full force and effect, and
(ii) promptly report or cause its insurer(s) to report in writing to KRECM any
termination of or any material changes to the Subservicer’s fidelity bond or
errors and omissions insurance policy.
 
Amended & Restated Master Subservicing Agreement
 
 
15

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Section 3.04.     Delivery and Possession of Servicing Files.
 
The parties acknowledge that KRECM did previously have possession of or control
over, the Subservicing Files.  KRECM shall on the Effective Date, transfer to
the Subservicer electronically each of the servicing files relating to the
Mortgage Loans in accordance with the Transfer Instructions.  Upon receipt, the
Subservicer shall acknowledge possession of the Subservicing Files.  The
contents of each Subservicing File are and shall be held in trust by the
Subservicer for the benefit of the Trust as the owner thereof; the Subservicer’s
possession of the contents of each Subservicing File is for the sole purpose of
servicing the related Mortgage Loan; and such possession by the Subservicer
shall be in a custodial capacity only. The Subservicer shall release its custody
of the contents of any Subservicing File only in accordance with written
instructions from KRECM, and upon request of KRECM, the Subservicer shall
deliver to KRECM the requested Subservicing File or an electronic copy (in a
format reasonably acceptable to KRECM) of any document contained therein.  In
addition, KRECM shall also complete the Subservicer’s standard electronic data
transfer template for each Mortgage Loan and provide such electronic data
transfer template to Subservicer on the Effective Date to enable the Subservicer
to board the Mortgage Loans to its servicing system.
 
Section 3.05.     Financial Statements of the Subservicer.
 
The Subservicer shall deliver to KRECM quarterly and annual financial statements
of the Subservicer and its subsidiaries for its last complete fiscal quarter or
year, as applicable. All such financial statements shall be prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
and shall fairly present the pertinent results of (i) operations for such
quarter or year, as applicable, (ii) the financial position at the end of such
quarter or year, as applicable, and (iii) changes in financial position with
respect to the Subservicer’s last complete fiscal quarter or year, as
applicable.  KRECM shall enter into a confidentiality agreement with the
Subservicer to keep any nonpublic information that is provided by the
Subservicer to KRECM pursuant to this Section 3.05 confidential.
 
Section 3.06.     Exchange Act Reporting and Regulation AB Compliance.
 
(a)           Intent of the Parties.  The parties hereto acknowledge and agree
that the purpose of this Section 3.06 is, among other things, to facilitate
compliance with the provisions of Regulation AB and related rules and
regulations of the Commission and the applicable PSA requirements related
thereto. The Subservicer acknowledges that interpretations of the requirements
of Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
comply with requests made by KRECM for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with the Trust, the Subservicer shall cooperate fully with KRECM, the
Depositor and the party designated in the applicable PSA to file the
Commission’s reports (which may be the Trustee or the Certificate Administrator)
to deliver or make available to them (and any of their respective assignees or
designees) any and all statements, reports, certifications, records and any
other information in its possession and (as determined by KRECM, the Depositor
or the party designated in the applicable PSA to file the Commission’s reports,
as applicable) necessary to permit KRECM, the Depositor and the party designated
in the applicable PSA to file the Commission’s reports to comply with the
provisions of Regulation AB and the applicable PSA, together with such
disclosures relating to the Subservicer or the servicing of the Mortgage Loans
reasonably believed by KRECM or the Depositor, as applicable, to be necessary in
order to effect such compliance.  On or after the Effective date, but no longer
than thirty (30) days after the Effective Date, KRECM shall provide all notices
and documentation required under the related PSA to inform the PSA parties that
the Subservicer has been appointed and shall provide Regulation AB reports, as
provided herein.  KRECM
 
Amended & Restated Master Subservicing Agreement
 
 
16

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
shall inform the Subservicer as to whether the Trust has filed the requisite
documentation to suspend its reporting obligations under the Exchange Act.
 
(b)           Information to be Provided by the Subservicer.
(i)           The Subservicer shall, for so long as the applicable Trust is
subject to the reporting requirements of the Exchange Act, promptly following
written notice to or discovery by the Subservicer, (A) notify KRECM in writing
of (I) any material litigation or governmental proceedings pending against the
Subservicer that, in each such case, would be material to the Certificateholders
and (II) any affiliations or relationships that develop following the Effective
Date between the Subservicer and any other Person with respect to the applicable
Trust, and (B) provide to KRECM or the Depositor a description of such
proceedings, affiliations or relationships.
 
(ii)          For so long as the applicable Trust is subject to the reporting
requirements of the Exchange Act, in connection with the succession to the
Subservicer as subservicer under this Agreement by any Person, the Subservicer
shall provide to KRECM, at least 30 days prior to the effective date of such
succession, (x) written notice to KRECM of such succession and (y) in writing
and in form and substance reasonably satisfactory to KRECM, all information
reasonably requested by KRECM or the Depositor in order to comply with its
reporting obligations under the applicable PSA (including any report under
Item 6.02 of Form 8-K).
 
(iii)         If, during any year the applicable Trust is subject to the
reporting requirements of the Exchange Act, the Subservicer appoints a servicer
that constitutes a “servicer” contemplated by Item 1108(a)(2) of Regulation AB,
then the Subservicer shall cause such servicer, in connection with its
acceptance of such appointment, to provide KRECM, the Depositor and the party
designated in the applicable PSA to file the Commission’s reports (which may be
the Trustee or the Certificate Administrator) with such information regarding
itself, its business and operations and its servicing experience and practices,
as is required to be reported by the Depositor pursuant to Item 6.02 of Form
8-K.
 
(iv)         The Subservicer acknowledges and agrees that the information to be
provided by it (or by any Servicing Function Participant acting on its behalf
hereunder) pursuant to or as contemplated by this Section 3.06 is intended to be
used in connection with the preparation of any reports required by the Exchange
Act with respect to the applicable Trust.
 
(c)           Additional Obligations.  Without limiting any other provision of
this Section 3.06, the Subservicer shall (i) observe and perform any obligation
applicable to a “Servicing Function Participant” set forth in the applicable
PSA, (ii) reasonably cooperate with KRECM, the Depositor and the party
designated in the applicable PSA to file the Commission’s reports (which may be
the Trustee or the Certificate Administrator) in connection with the such
party’s efforts to satisfy the applicable Trust’s reporting requirements under
the Exchange Act, and (iii) if the Subservicer is terminated or resigns pursuant
to the terms of this Agreement, provide the reports (annual or otherwise) and
other information required by this Section 3.06 with respect to the period of
time that the Subservicer was subject to this Agreement.
 
(d)           Additional Filing Disclosures.
 
(i)           Additional Form 10-D Disclosures.  For so long as the applicable
Trust is subject to the reporting requirements of the Exchange Act, the
Subservicer shall, within one (1) day after the related Distribution Date,
provide to KRECM, the Depositor and the party designated in the applicable PSA
to file the Commission’s reports (which may be the Trustee or the Certificate
Administrator), to the extent known by the Subservicer or a Servicing Officer
thereof (other than
 
Amended & Restated Master Subservicing Agreement
 
 
17

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
information contemplated by Item 1117 or Item 1119 of Regulation AB, which shall
be reported if known by any Servicing Officer, any lawyer in the in-house legal
department or any senior manager of the Subservicer), in EDGAR-compatible form
(or in such other format as otherwise agreed upon by the Subservicer and KRECM,
the Depositor or the party designated in the applicable PSA to file the
Commission’s reports), any additional Form 10-D disclosure required under the
applicable PSA, as applicable to KRECM, together with an additional disclosure
notification as required under the applicable PSA.
 
(ii)          Additional Form 10-K Disclosures.  For so long as the applicable
Trust is subject to the reporting requirements of the Exchange Act, the
Subservicer shall, no later than March 1 (with no grace period) of each year
(commencing in 2013), provide to KRECM, the Depositor and the party designated
in the applicable PSA to file the Commission’s reports (which may be the Trustee
or the Certificate Administrator), to the extent known by the Subservicer or a
Servicing Officer thereof (other than information contemplated by Items 1117 and
1119 of Regulation AB, which shall be reported if known by any Servicing
Officer, any lawyer in the in-house legal department or any senior manager of
the Subservicer), in EDGAR-compatible format (or in such other format as
otherwise agreed upon by the Subservicer and KRECM, the Depositor or the party
designated in the applicable PSA to file the Commission’s reports), any
additional Form 10-K disclosure required under the applicable PSA, as applicable
to KRECM, together with an additional disclosure notification as required under
the applicable PSA.
 
(iii)         Form 8-K Disclosure Information.  For so long as any Trust is
subject to the reporting requirements of the Exchange Act, the Subservicer
shall, no later than noon (New York City time) on the first (1st) Business Day
after the occurrence of a Reportable Event requiring disclosure under Form 8-K,
provide to KRECM, the Depositor and the party designated in the applicable PSA
to file the Commission’s reports (which may be the Trustee or the Certificate
Administrator), to the extent known by the Subservicer or a Servicing Officer
thereof (other than information contemplated by Item 1117 of Regulation AB,
which shall be reported if known by any officer of the Subservicer), in
EDGAR-compatible format (or in such other format as otherwise agreed upon by the
Subservicer and KRECM, the Depositor or the party designated in the applicable
PSA to file the Commission’s reports), any Form 8-K disclosure information as
required under the applicable PSA, as applicable to KRECM, together with an
additional disclosure notification as required under the applicable PSA. Without
limiting the foregoing, the Subservicer shall promptly notify KRECM, but in no
event later than noon on the first (1st) Business Day after its occurrence, of
any Reportable Event (or such similar term used under the applicable PSA) of
which it has knowledge.
 
(iv)        Upon the request of KRECM, the Depositor or the party designated in
the applicable PSA to file the Commission’s reports (which may be the Trustee or
the Certificate Administrator), the Subservicer shall promptly provide to the
requesting party any information in its possession as is necessary or
appropriate for such party to prepare fully and properly any report required
under the Exchange Act with respect to the Trust in accordance with the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.
 
(v)         The Subservicer shall promptly provide to KRECM a written
description (in form and substance satisfactory to KRECM) of the role and
function of each subcontractor that is a Servicing Function Participant
(pursuant to Item 1108(a)(2) of Regulation AB) utilized by the Subservicer,
specifying (A) the identity of such subcontractor, and (B) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each such subcontractor.  The Subservicer shall cause any subcontractor
determined to be a Servicing Function Participant to comply with the provisions
of this Section 3.06 to the same extent as if such
 
Amended & Restated Master Subservicing Agreement
 
 
18

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
subcontractor were the Subservicer.  The Subservicer shall obtain from each such
subcontractor and deliver to KRECM any assessment of compliance report and
related accountant’s attestation required to be delivered by such subcontractor
under this Section 3.06, in each case, as and when required to be delivered.
 
(e)           Sarbanes-Oxley Certification.  The Subservicer shall deliver to
KRECM, no later than March 5 (or if such day is not a Business Day, then the
immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013) in which any Trust is subject to the reporting requirements
of the Exchange Act for the preceding fiscal year (and otherwise within a
reasonable period of time upon request), a certification in the form attached
hereto as Exhibit F (a “Performance Certification”), on which KRECM and KRECM’s
officers, directors, members, managers, employees, agents and Affiliates
(collectively, the “Certification Parties”) can reasonably rely.  The
Subservicer shall, if it is terminated or resigns pursuant to the terms of this
Agreement, provide a Performance Certification to KRECM with respect to the
period of time it was subject to this Agreement.  Pursuant to the provisions in
the applicable PSA, each Performance Certification shall include (x) a
reasonable reliance statement by the Subservicer enabling the Certification
Parties to rely upon each (i) annual compliance statement, (ii) annual report on
assessment of compliance with the Servicing Criteria and (iii) registered public
accounting firm attestation report  and (y) a certification that each such
annual report on assessment of compliance discloses any material instances of
noncompliance described to the Subservicer’s registered public accounting firm
to enable such accountants to render the attestation.
 
(f)           Annual Compliance Statements.  The Subservicer shall deliver to
KRECM no later than March 5 (or if such day is not a Business Day, then the
immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013), an Officer’s Certificate (in Microsoft Word, Microsoft
Excel or in such other reasonably requested format) stating, as to the signer
thereof, that (i) a review of the Subservicer’s activities during the preceding
annual year or portion thereof and of the Subservicer’s performance under this
Agreement, has been made under such officer’s supervision and (ii) to the best
of such officer’s knowledge, based on such review, the Subservicer has fulfilled
all its obligations under this Agreement, in all material respects throughout
such year or portion thereof, or, if there has been a failure to fulfill any
such obligation in any material respect, specifying each such failure known to
such officer and the nature and status thereof.  KRECM and the Depositor shall
have the right to review the Officer’s Certificate and consult with the
Subservicer as to the nature of any failures by the Subservicer.
 
(g)           Annual Reports on Assessment of Compliance with Servicing
Criteria.
 
(i)           The Subservicer shall deliver to KRECM no later than March 5 (or
if such day is not a Business Day, then the immediately succeeding Business Day,
with no cure period) of each year (commencing in 2013), a report (in Microsoft
Word, Microsoft Excel or in such other reasonably requested format) on an
assessment of compliance with the Relevant Servicing Criteria for the Trust’s
preceding fiscal year that contains (A) a statement by the Subservicer of its
responsibility for assessing compliance with the Relevant Servicing Criteria,
(B) a statement that the Subservicer used the Servicing Criteria to assess its
compliance with the Relevant Servicing Criteria, (C) the Subservicer’s
assessment of compliance with the Relevant Servicing Criteria as of and for the
period ending the end of the fiscal year of the Trust covered by the Form 10-K
required to be filed pursuant to the applicable PSA (including, if there has
been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof),
and (D) a statement that a registered public accounting firm has issued an
attestation report on the Subservicer’s assessment of compliance with the
Relevant Servicing Criteria as of and for such period. Each Regulation AB
assessment of compliance and related attestation contemplated by Section 3.06(h)
must be available for general use and may not contain restricted use
language.  KRECM and the Depositor shall have the right to review the report and
consult with the Subservicer
 
Amended & Restated Master Subservicing Agreement
 
 
19

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
as to the nature of any material instance of noncompliance by the Subservicer
with the relevant Servicing Criteria in the fulfillment of any of the
Subservicer’s obligations under this Agreement.
 
(ii)           Within three (3) Business Days prior to the end of each year for
which any Trust is subject to the reporting requirements of the Exchange Act,
commencing in December 2012, the Subservicer shall deliver to KRECM the name and
address of each Servicing Function Participant and subservicer engaged by it and
what Relevant Servicing Criteria will be addressed in the report on assessment
of compliance prepared by such Servicing Function Participant or
subservicer.  The Subservicer shall, when it delivers its report on assessment
under Section 3.06(g)(i), to the extent received, deliver each report on
assessment (and the related accountants’ attestation) of each Servicing Function
Participant and subservicer engaged by it.
 
(h)           Annual Independent Public Accountants’ Attestation.  The
Subservicer shall cause a registered public accounting firm that is a member of
the American Institute of Certified Public Accountant to, no later than March 5
(or if such day is not a Business Day, then the immediately succeeding Business
Day, with no cure period) of each year (commencing in 2013), furnish a report to
KRECM for the preceding fiscal year to the effect that (i) it has obtained a
representation regarding certain matters from the management of the Subservicer
that includes an assessment from the Subservicer of its compliance with the
Relevant Servicing Criteria and (ii) on the basis of an examination conducted by
such firm in accordance with standards for attestation engagements issued or
adopted by the Public Company Accounting Oversight Board, it is expressing an
opinion as to whether the Subservicer’s compliance with the Relevant Servicing
Criteria was fairly stated in all material respects, or it cannot express an
overall opinion regarding the Subservicer’s assessment of compliance with the
Relevant Servicing Criteria.  If an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.  Such Regulation AB report must (i) be available for
general use and not contain restricted use language and (ii) if required to be
filed with the Commission under applicable law, include the consent and
authorization of such accounting firm for the filing of such report with the
Commission.  KRECM and the Depositor shall have the right to review the report
and consult with the Subservicer as to the nature of any material instance of
noncompliance by the Subservicer with the Relevant Servicing Criteria in the
fulfillment of any of the Subservicer’s obligations under this Agreement.
 
To the extent the PSA expressly permits the master servicer to deliver a Uniform
Single Attestation Program for Mortgage Bankers (“USAP”), the Subservicer may
elect, in its sole discretion, to provide a USAP report in lieu of a Regulation
AB attestation.  The Subservicer shall cause, a registered public accounting
firm and that is a member of the American Institute of Certified Public
Accountants to, no later than March 5 (or if such day is not a Business Day,
then the immediately succeeding Business Day, with no cure period) of each year
(commencing in 2013), furnish a certificate to KRECM, to the effect that such
firm has examined the servicing operations of the Subservicer for the previous
calendar year and that, on the basis of such examination conducted substantially
in compliance with the USAP, such firm confirms that the Subservicer complied
with the minimum servicing standards identified in USAP, in all material
respects, except for such exceptions or errors in records that, in the opinion
of such firm, the USAP does not require it to report.
 
(i)           Exchange Act Reporting Indemnification.
 
(i)           The Subservicer shall indemnify and hold harmless
each Certification Party, the Depositor and the party designated in the PSA to
file the Commission’s reports (which may be the applicable Trustee or the
Certificate Administrator) and their respective directors, officers, members,
managers, employees, agents and Affiliates and each other Person that controls
any such entity within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act
 
Amended & Restated Master Subservicing Agreement
 
 
20

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(collectively, the “Indemnified Parties”) from and against any liabilities,
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments and other costs and expenses incurred by such
Indemnified Party arising out of (i) any breach of its obligations under this
Section 3.06 or (ii) negligence, bad faith or willful misconduct on its part in
the performance of such obligations.
 
(ii)           If the indemnification provided for in this Section 3.06(i) is
unavailable or insufficient to hold harmless any Indemnified Party, then the
Subservicer shall contribute to the amount paid or payable to such Indemnified
Party in such proportion as is appropriate to reflect the relative fault of the
Subservicer on the one hand and the Indemnified Party on the other in connection
with a breach of the Subservicer’s obligations under this Section 3.06 or the
Subservicer’s negligence, bad faith or willful misconduct in connection
therewith.
 
(j)           Amendments; Expenses; Subservicers.  This Section 3.06 may be
amended in writing, executed by the parties hereto for purposes of complying
with or to conform to standards developed within the commercial mortgage-backed
securities market, notwithstanding anything to the contrary contained in this
Agreement.  The Subservicer’s obligations under this Section 3.06 shall be
performed by it in all cases at its own expense.
 
Section 3.07.     Regulatory Oversight, Compliance and Privacy.
 
Any regulatory oversight or compliance request by KRECM shall not materially
increase the obligations or materially impact the cost of servicing by  the
Subservicer beyond the duties and obligations of the Subservicer (without regard
to the provisions in this Section 3.07) that are otherwise set forth in or
required by this Agreement, the applicable PSAs, the Accepted Subservicing
Practices, and laws and regulations applicable to the Subservicer; provided,
however, that the Subservicer shall comply with all of its obligations in this
Section 3.07, even if such compliance materially increases the Subservicer’s
cost of servicing beyond the standard set forth in the preceding sentence, if
KRECM agrees that it will reimburse the Subservicer for the Subservicer’s actual
increased costs of servicing caused directly by having to so comply.
 
(a)           The Subservicer understands and acknowledges that KRECM is subject
to examination by certain regulatory agencies as may have regulatory authority
over KRECM, including the OCC, Federal Deposit Insurance Corporation, the
Federal Reserve, and the Securities and Exchange Commission.  The Subservicer
further understands and acknowledges that KRECM has informed Subservicer that
pursuant to OCC Bulletin 2001-47 (November 1, 2001), KRECM is required to and
will engage in ongoing oversight of its relationship with Subservicer, including
reviewing Subservicer’s financial condition, compliance with privacy and laws
and regulations, insurance coverage, and performance under this
Agreement.  Accordingly, the Subservicer agrees to permit, participate in,
submit to, and reasonably cooperate with any examination or inquiry of the
Subservicer or KRECM by KRECM or any such regulatory body or agency of KRECM and
the Subservicer as KRECM’s subservicer under this Agreement.  Subject to the
introductory paragraph to this Section 3.07, in connection with any examination
or audit performed pursuant to this Section 3.07(a), Subservicer shall
reasonably cooperate with KRECM to fix, mitigate or otherwise address any
problems, findings, or concerns raised in any such examination or audit.
 
(b)           The Subservicer and KRECM agree to cooperate and share
information, as permitted by Applicable Requirements, with regard to the
subservicing as set forth in this Agreement in order to comply with the laws
regarding money laundering and terrorist financing applicable to
each.  Subservicer acknowledges that KRECM may perform certain of its anti-money
laundering and Bank Secrecy Act (“AML/BSA”) due diligence procedures during the
term of this Agreement.  The Subservicer agrees to
 
Amended & Restated Master Subservicing Agreement
 
 
21

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
provide data and information to KRECM, based on the services provided by
Subservicer under this Agreement, on a periodic basis with reasonable advance
notice to Subservicer, in writing, as stated by the KRECM to enable KRECM to
perform its AML/BSA related activities.
 
(c)           In the event that, in performing the subservicing under this
Agreement, the Subservicer identifies unusual and suspicious activity, the
Subservicer agrees to promptly deliver to KRECM all relevant information through
the methods developed for reporting possible fraud. KRECM shall determine in its
sole discretion whether further action is required by law and shall notify
Subservicer in writing of such determination.   KRECM shall, at its sole cost
and expense, take any such further action.
 
(d)           The Subservicer shall at all times have policies, procedures and
internal controls that materially comply with the regulations administered by
OFAC and shall provide KRECM with documentation of such policies, procedures and
controls (“OFAC Program”).  Upon KRECM’s written request, Subservicer agrees to
provide KRECM with periodic updates regarding the functionality and
effectiveness of the OFAC Program, including but not limited to the most current
OFAC testing results, regarding Subservicer’s OFAC Program. Subservicer shall
not knowingly perform any subservicing in material violation of the OFAC
regulations.  Subject to the introductory paragraph to this Section 3.07, in the
event that the Subservicer’s OFAC Program are deemed by KRECM to be insufficient
or not in compliance with the minimum standards established by KRECM’s AML
Compliance Program, the Subservicer shall promptly adopt any changes,
enhancements, or modifications to its OFAC Program that KRECM deems necessary.
 
The Subservicer, all of Subservicer’s employees and any subcontractor performing
servicing or supporting Subservicer activities under this Agreement, regardless
of their location, shall be validated when hired by Subservicer to not be: (a) a
Person that is listed in the annex to, or is otherwise subject to the
prohibitions contained in, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”) or OFAC regulations; and
(b) on any list published and maintained by the government of the United States
of America of Persons with whom any U.S. Person is prohibited from conducting
business.  Currently, the lists of such Persons or entities can be found on the
following web site: The Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control – Department of Treasury at
http://www.ustreas.gov/offices/enforcement/ofac/sdn/.   Subservicer shall
conduct a review at least semi-annually of the lists mentioned
above.  Subservicer shall report to KRECM immediately if the name of any
Subservicer employee or sub-contracting entity matches the name of any person
listed on any such lists and Subservicer does not otherwise reasonably determine
that such employee or sub-contracting entity is not the same Person listed on
any such list and shall take direction from KRECM with respect to the
appropriate steps regarding blocking or freezing of funds and reporting to OFAC.
 
(e)           Without limiting the obligations of the parties as set forth
herein, each of Subservicer and KRECM acknowledges that each party retains
responsibility to fulfill any and all compliance requirements and/or obligations
that each party may have under the Bank Secrecy Act, the USA PATRIOT Act, OFAC
regulations, and other regulations implementing such Acts, as amended from time
to time, with regard to the subservicing under this Agreement.
 
(f)           The Subservicer will have implemented and will maintain a business
continuity plan and shall provide KRECM with a copy of the current Subservicer’s
“Business Continuity Plan - Executive Summary and Plan Excerpt” (or similar
document) Excerpt upon KRECM’s written request.  Should Subservicer’s business
operations become disrupted or inoperative, Subservicer shall put into effect
the Business Continuity Plan.  The business continuity plan shall include
provisions for off-site backup of critical data files, software, documentation,
forms and supplies as well as alternative means of transmitting and processing
information. The business continuity plan will include the annual testing of
 
Amended & Restated Master Subservicing Agreement
 
 
22

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
such plan, to recover and provide for the recovery of critical services provided
under this Agreement within twenty four (24) hours of Subservicer’s declaration
of a disaster or business interruption event. Such testing plans will be
formulated by the Subservicer business continuity team annually based on risk,
application or function criticality and coverage, and shall be communicated to
KRECM on a requested basis. Subservicer will provide to KRECM (so that KRECM may
provide to any regulatory agencies), upon written request, a written test
summary report of the test results. Subservicer will report to KRECM within a
reasonable period of time after a disaster or business interruption event and
related implementation of Subservicer’s recovery plan, where such event may
reasonably be expected to materially impact Subservicer’s performance of its
obligations under this Agreement.
 
(g)           The Subservicer warrants and covenant that is has implemented
policies and procedures to protect personally identifiable information. The
policies and procedures established shall allow Subservicer to: (i) detect
circumstances that indicate a risk of identity theft in accounts related to
KRECM; (ii) report circumstances of potential or actual identity theft of
accounts related to KRECM; (iii) take measures to contain and control an
identity theft incident and prevent the circumstances from repeatedly occurring;
and (iv) work with KRECM to mitigate any damages that may have resulted from an
identity theft incident.  The Subservicer shall notify KRECM within twenty-four
(24) hours after the occurrence of any event described in sub-clauses (i)-(iv)
above.
 
(h)           The Subservicer shall not (i) transmit personally identifiable
information, including Customer Information via any wireless technology, e-mail
or the internet unless the connection is secure or the information is encrypted
or (ii) store unencrypted personally identifiable information, including
Customer Information on any electronic device that is portable, and Subservicer
will remove all personally identifiable information, including Customer
Information from a device before redeploying or disposing of that device. Such
electronic devices shall include, but not be limited to, a PDA, laptop or
desktop computers. The Subservicer shall notify KRECM within twenty-four (24)
hours after the occurrence of any event described in sub-clauses (i) or (ii)
above.
 
(i)           The Subservicer shall maintain and store all Subservicing Files,
any data tapes, records, electronic or imaged information and other similar
information or data related to the Mortgage Loans within the United States.  Any
services performed by the Subservicer, or any third party on the Subservicers
behalf, outside of the United States shall be performed on or using a computer,
terminal, software, or program commonly referred to as a “thin-client” or one
that relies on a server or other computer maintained by Subservicer within the
United States.
 
(j)           Each party shall comply with all federal and state laws, and rules
and regulations of regulatory agencies, protecting the confidential information
and privacy rights of KRECM, its customers and consumers, including, without
limitation, Title V of the federal Gramm-Leach-Bliley Act and the federal
Economic Espionage Act (18 U.S.C. Section 1831 et seq). The Subservicer will not
directly or indirectly reuse or redisclose to any affiliate, or any unaffiliated
entity or person, any confidential information, including but not limited to,
any personally identifiable consumer information, provided by KRECM under this
Agreement for any purpose other than to perform the activities contemplated by
this Agreement.  The obligations of this Section relative to maintaining the
confidentiality and privacy of KRECM’s customers’ confidential information shall
survive indefinitely the termination of this Agreement.
 
(k)           The Subservicer may receive or otherwise have access to “customer
information” (as defined in Appendix B to 12 CFR §30), in connection with
providing services to KRECM pursuant to the terms of the Agreement.  The
Subservicer shall implement and maintain an appropriate security program for
customer information designed to meet the following Objectives (as defined
below) of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information pursuant to the authority of
 
Amended & Restated Master Subservicing Agreement
 
 
23

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Section 501(b) of the Gramm-Leach-Bliley Act of 1999. “Objectives” means a
program designed to (i) ensure the security and confidentiality of customer
information; (ii) protect against any anticipated threats or hazards to the
security or integrity to customer information, and (iii) protect against
unauthorized access to or use of customer information that could result in
substantial harm or inconvenience to any “customer” (as defined in 12 CFR § 40.3
(h)).   The Subservicer shall provide KRECM, upon request, a copy of its data
security program and any updates or amendments thereto.
 
ARTICLE IV.
 
SUBSERVICER’S COMPENSATION AND EXPENSES
 
Section 4.01.     Subservicing Compensation.
 
(a)           As compensation for its activities under this Agreement, for each
calendar month, the Subservicer shall be entitled to withdraw from the Servicing
Fee Account the Base Legacy Servicing Compensation and the Base Future Servicing
Compensation, as applicable on the 2nd Business Day of the immediately
succeeding calendar month (and if such day is not a Business Day, the next
succeeding Business Day).  In the event that there are insufficient funds in the
Servicing Fee Account to pay the Base Legacy Servicing Compensation and Base
Future Servicing Compensation, as applicable for any month, the Subservicer
shall be entitled to withdraw the amount of any deficiency from the Ancillary
Fee Account provided there are excess funds in such account after payment of the
Floor Component Amount in any month.  In the event funds in the Base Servicing
Compensation Account and any remaining funds in the Ancillary Fee Account are
insufficient to pay the Base Legacy Servicing Compensation and Base Future
Servicing Compensation, as applicable in any month, the Subservicer shall send
an invoice via email to KRECM’s portfolio manager for the balance of the Base
Legacy Servicing Compensation and Base Future Servicing Compensation, as
applicable and KRECM shall pay such invoice within ten (10) Business Days of
receipt of such invoice by wire transfer of funds pursuant to the wire transfer
instructions provided by Subservicer to KRECM from time to time.
 
(b)           In addition to the compensation payable pursuant to Section
4.01(a), for each calendar month, the Subservicer shall be entitled to withdraw
from the Ancillary Fee Account, one-twelfth of the Floor Component Amount on the
2nd Business Day of the immediately succeeding calendar month (or if such day is
not a Business Day, the next succeeding Business Day).  In the event there are
insufficient funds to pay the Floor Component Amount for any month, the
Subservicer shall be entitled to withdraw the amount of any deficiency from the
Servicing Fee Account to the extent of any excess funds are remaining in such
account after payment of the Base Legacy Servicing Compensation and Base Future
Servicing Compensation, as applicable.  If the funds in the Ancillary Fee
Account and any remaining funds in the Servicing Fee Account are insufficient to
pay the Floor Component Amount in any month, the Subservicer shall send an
invoice via email to KRECM portfolio manager for the balance to KRECM and KRECM
shall pay such invoice within ten (10) Business Days of receipt of such invoice
by wire transfer of funds pursuant to the wire transfer instructions provided by
Subservicer to KRECM from time to time.  The Subservicer shall be entitled to
withdraw 100% of Borrower Paid Fees that constitute returned check charges for
checks returned for insufficient funds at any time.  The Subservicer shall be
entitled to retain  interest or other investment earnings on the deposit amounts
in the Accounts (but only to the extent of net investment earnings and to the
extent not required to be paid to the Borrower under applicable law or the
related loan documents).
 
(c)           On the fifth (5th) Business Day of each calendar month, the
Subservicer shall send to KRECM the remaining balance of the Servicing Fee
Account and Ancillary Fee Account after reconciliation of the Base Servicing
Compensation and Floor Component Amount, if any, by wire transfer pursuant to
the wire transfer instructions provided by KRECM to Subservicer from time to
time
 
Amended & Restated Master Subservicing Agreement
 
 
24

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
along with a reconciliation in form and substance agreed to by KRECM and
Subservicer showing the calculation of the Base Legacy Servicing Compensation
and Base Future Servicing Compensation, as applicable, and Floor Component
Amount for the prior calendar month.
 
Section 4.02.     Inflation Adjustment.
 
Beginning with the Base Servicing Compensation and Floor Component Amounts
payable in the month of April, 2013, and on an annual basis thereafter, the
Legacy Base Servicing Compensation, the Future Base Servicing Compensation and
the Floor Component Fee shall increase by the CPI Adjustment.
 
Section 4.03.     Annual True-up of Floor Component Amount.
 
By no later than January 31st of each calendar year, Subservicer shall calculate
and deliver to KRECM a calculation (a “Calculation Notice”) of any Ancillary
True-Up Payments due and payable by KRECM pursuant to this Section 4.03.  As of
December 31 of each calendar year, if (x) the aggregate Floor Component Amount
paid to Subservicer during such calendar year under all Sub-Servicing Agreements
is less than (y) 33.3% of the aggregate Borrower Paid Fees actually collected,
received and delivered by Subservicer to KRECM during such calendar year under
all Securitization Servicing Agreements (such difference, the “Annual True-up
Deficiency”), then KRECM shall, within fifteen (15) Business Days after
receiving the Calculation Notice, pay to Subservicer an amount equal to such
Annual True-up Deficiency.  Calculations in accordance with the preceding
sentence shall be prorated during the first year of this
Agreement.  Subservicer’s calculation of the Annual True-up Deficiency shall be
subject to KRECM’s review and written approval (which shall not be unreasonably
withheld, conditioned, or delayed), which approval shall be deemed granted if
not denied within ten (10) Business Days of its receipt of the Subservicer’s
calculation.
 
ARTICLE V.
 
KRECM AND THE SUBSERVICER
 
Section 5.01.     Subservicer Not to Assign; Merger or Consolidation of the
Subservicer.
 
(a)           The Subservicer may be merged or consolidated with or into any
Person if the merger or consolidation does not results in a Change of Control of
the Subservicer and no further consents or documentation shall be required by
the Subservicer.  Without the prior written consent of the KRECM, which consent
may be withheld or conditioned (but shall not be unreasonably delayed) in
KRECM’s sole and absolute discretion, the Subservicer shall not (i) assign this
Agreement for any reason or the servicing under this Agreement or delegate its
rights or duties under this Agreement, or any portion thereof, (ii) transfer all
or substantially all of its assets to any Person, or (iii) be merged or
consolidated with or into any Person if the merger or consolidation results in a
Change of Control of the Subservicer.  For the purposes of this Section 5.01,
“Change of Control” means a merger or consolidation in which Subservicer is a
constituent entity, the result of which is that Berkshire Hathaway Inc. and/or
Leucadia National Corporation ultimately no longer directly or indirectly own
greater than 50% of the voting and other equity interests of Subservicer or no
longer has the right to control the day-to-day management, or appoint the
manager, of Subservicer.  In connection with any assignment, merger or
consolidation to which KRECM consents, the assignee, the Person into which the
Subservicer is merged or consolidated, or the entity resulting from the merger
or consolidation, as applicable, shall be the successor of the Subservicer under
this Agreement and shall be deemed to have assumed all of the liabilities of the
Subservicer under this Agreement.  In addition, in connection with any proposed
transaction under this Section 5.01(a) to which KRECM is willing to provide its
consent, KRECM may condition its consent on: (i) KRECM’s receipt of written
confirmation that such assignee, successor or surviving Person is
 
Amended & Restated Master Subservicing Agreement
 
 
25

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
rated by at least one rating agency; (ii) KRECM’s receipt of an agreement
executed by such assignee, successor or surviving Person pursuant to which,
among other things, it makes the applicable representations and warranties set
forth in Section 5.03 and assumes the due and punctual performance and
observance of each covenant and condition to be performed and observed by the
Subservicer under this Agreement from and after the date of such agreement;
(iii) KRECM’s receipt of all information and reports (in writing and in form and
substance reasonably satisfactory to KRECM, the Trustee and the Depositor)
deemed necessary in order to comply with the reporting obligations under the
PSAs; and (iv) the satisfaction of all other requirements pursuant to the PSAs.
 
(b)           The Subservicer shall not resign from this Agreement unless the
Subservicer has requested KRECM’s consent to a merger, consolidation, or
assignment pursuant to Section 5.01(a) and KRECM is not willing to consent to
the proposed transaction.
 
(c)           The Subservicer shall:  (i) maintain in full effect its existence,
rights and good standing under the laws of the State of its incorporation,
organization or formation, as applicable; (ii) maintain its authorization to
transact business in the state or states in which the related Mortgaged
Properties are situated if and to the extent required by applicable law to
ensure the enforceability of the Mortgage Loans; and (iii) not jeopardize its
ability to (A) do business in each jurisdiction in which one or more of the
Mortgaged Properties are located, (B) protect the validity and enforceability of
this Agreement, the PSA, the Certificates or any of the Mortgage Loans, or (C)
perform its respective duties and obligations under this Agreement.
 
Section 5.02.     Liability and Indemnification of the Subservicer and KRECM.
 
(a)           Neither the Subservicer nor any of its directors, officers, agents
or employees (the “Subservicer Parties”) shall (subject to Section 6.01(a)) be
under any liability to KRECM for any action taken, or for refraining from the
taking of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Subservicer or any such Person against any breach of a representation or
warranty made in this Agreement, or against any expense or liability
specifically required to be borne thereby without right of reimbursement
pursuant to the terms of this Agreement or imposed on the Subservicer pursuant
to Section 2.01 for a breach of the Accepted Subservicing Practices, or against
any liability which would otherwise be imposed by Section 5.02(c), including by
reason of misfeasance, bad faith, fraud, negligence or willful violation of
applicable law in the performance of its obligations or duties under this
Agreement or by reason of the negligent disregard of its obligations or duties
under this Agreement.  The Subservicer and any director, officer, agent or
employee of the Subservicer may rely in good faith on any document of any kind
that, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising under this Agreement.
 
(b)           KRECM shall indemnify and hold harmless the Subservicer Parties
from and against any loss, liability, cost or expense (including reasonable
legal fees and expenses) incurred in connection with any legal action or claim
incurred (i) related to any servicing of any Mortgage Loan by any Person other
than the Subservicer prior to the Effective Date of this Agreement, (ii) by
reason of KRECM’s (A) willful misfeasance, bad faith or negligence in the
performance of any of its obligations or duties under this Agreement, (B)
material breach of any of its covenants, obligations or duties under this
Agreement, (C) willful violation of applicable law in the performance of any of
its obligations or duties under this Agreement, or (D) breach of a
representation or warranty made by KRECM in this Agreement, or (iii) by reason
of the taking, or the refraining from the taking, of any action, by the
Subservicer, pursuant to the express written direction of KRECM (knowledge or
approval by KRECM not being “direction” for this purpose).  Subservicer shall
not have any direct rights of indemnification that may be satisfied out of
assets of the related Trust Fund.  KRECM agrees to use reasonable efforts to
pursue the Trust for
 
Amended & Restated Master Subservicing Agreement
 
 
26

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
indemnification against any loss, liability or expense incurred by the
Subservicer in connection with the performance of the Subservicer’s duties and
obligations under this Agreement as to which the PSA grants to KRECM’s agents a
right to indemnification from the Trust Fund.
 
(c)           The Subservicer shall cooperate with KRECM and its agents in
connection with any effort by KRECM to pursue the Trust for indemnification at
any time, including by providing copies or originals from any applicable
Subservicing Files and making employees and agents with knowledge related to the
applicable matter available to KRECM, including by providing affidavits and
testimony in connection with any litigation or similar proceeding. To the extent
allowed by the related PSA, KRECM agrees to use reasonable efforts to pursue the
Trust for any indemnification costs due to the Subservicer. KRECM shall
cooperate with the Subservicer and its agents in connection with any effort by
Subservicer to pursue the Trust for indemnification (if and only to the extent
permitted to pursue the Trust pursuant to the related PSA) at any time.  KRECM
shall also assist Subservicer with respect to any indemnification at any time,
including by providing copies or originals from any applicable KRECM Files and
making employees and agents with knowledge related to the applicable matter
available to Subservicer, including by providing affidavits and testimony in
connection with any litigation or similar proceeding.
 
(d)           The Subservicer shall indemnify and hold harmless KRECM and any
directors, officers, agents or employees of KRECM (the “KRECM Parties”) from and
against any loss, damage, liability, penalty, fine, forfeiture, cost or expense
(including reasonable legal fees and expenses) incurred in connection with any
claim or legal action incurred by reason of the Subservicer’s (i) breach of any
representation or warranty made by it in this Agreement, (ii) breach of its
obligations under Section 3.06, (iii) certification required under Section 3.06
containing any material inaccuracy, (iv) willful misconduct, misfeasance, bad
faith, or negligence in the performance of any of its obligations or duties
under this Agreement, (v) material breach of any of its covenants, obligations
or duties under this Agreement, (vi) willful violation of applicable law in the
performance of any of its obligations or duties under this Agreement; provided
that the Subservicer shall not be required to indemnify or hold harmless KRECM
for taking any action or refraining from taking any action at the express
direction of KRECM or with the specific consent of KRECM, or (vii) breach of
Accepted Subservicing Practices.
 
(e)           As promptly as reasonably practicable after receipt by any
Subservicer Party or KRECM Party, as applicable, seeking indemnification under
this Agreement (each an “Indemnified Party”), of notice of the commencement of
any action, such Indemnified Party will notify KRECM or the Subservicer, as
applicable (the “Indemnifying Party”), in writing of the commencement thereof;
but the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to any Indemnified Party
under this Section 5.02, except to the extent that such omission has prejudiced
the Indemnifying Party in any material respect, or from any other liability the
Indemnifying Party  may otherwise have under this Agreement.  In case any such
action is brought against any Indemnified Party and it notifies the Indemnifying
Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the Indemnified Party promptly after receiving the aforesaid notice
from such Indemnified Party, to assume the defense thereof, with counsel
selected by the Indemnifying Party and reasonably satisfactory to such
Indemnified Party; provided, however, if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it or them or other Indemnified Parties that are different
from or additional to those available to the Indemnifying Party, the Indemnified
Party shall have the right to select separate counsel reasonably satisfactory to
the Indemnifying Party to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.
 
Amended & Restated Master Subservicing Agreement
 
 
27

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Upon receipt of notice from the Indemnifying Party to such Indemnified Party of
its election to so assume the defense of such action and approval of counsel by
the Indemnified Party (which approval may not be unreasonably withheld,
conditioned or delayed), the Indemnifying Party will not be liable for any legal
or other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, unless (i) the Indemnified Party shall have employed
separate counsel reasonably satisfactory to the Indemnifying Party in connection
with the assertion of legal defenses in accordance with the proviso to the
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) representing all the Indemnified Parties under this
Section 5.02 who are parties to such action), (ii) the Indemnifying Party shall
not have employed counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (iii) the Indemnifying Party has authorized the
employment of counsel for the Indemnified Party reasonably acceptable to the
Indemnifying Party and at the expense of the Indemnifying Party; and except
that, if clause (i) or (iii) is applicable, such liability shall only be in
respect of the counsel referred to in such clause (i) or (iii).
 
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent may not be unreasonably
withheld, conditioned or delayed) but, if settled with such consent or if there
is a final judgment for the plaintiff, the Indemnifying Party shall indemnify
the Indemnified Party from and against any loss or liability by reason of such
settlement or judgment to the extent required by this Section
5.02.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Party shall have requested the Indemnifying Party, in writing, to reimburse the
Indemnified Party for reasonable fees and expenses of counsel incurred in good
faith or any other reasonable expenses incurred in good faith for which the
Indemnifying Party is obligated hereunder, the Indemnifying Party shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt
by the Indemnifying Party of the aforesaid request, (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
prior to the date of such settlement, and (iii) such settlement or compromise or
consent does not include an express statement as to, or an express admission of,
fault, culpability, negligence or a failure to act by or on behalf of the
Indemnifying Party or an agent thereof.  If the Indemnifying Party assumes the
defense of any proceeding, it shall be entitled to settle such proceeding (x)
with the consent of the Indemnified Party or (y) if such settlement provides for
an unconditional release of the Indemnified Party in connection with all matters
relating to the proceeding that have been asserted against the Indemnified Party
in such proceeding by the other parties to such settlement, which release does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party, without the consent of the
Indemnified Party.
 
(f)           This Section 5.02 shall survive the termination of this Agreement
and the termination or resignation of KRECM or the Subservicer.
 
Section 5.03.     Representations and Warranties.
 
(a)           The Subservicer hereby represents, warrants and covenants to KRECM
that as of the date of this Agreement:
 
(i)           The Subservicer is duly incorporated or organized, as applicable,
validly existing and in good standing under the laws of the State of its
incorporation or organization, has all licenses necessary to carry on its
business as now being conducted and is authorized to transact business in the
state or states in which any Mortgaged Property securing the Mortgage Loans is
situated, to the extent necessary to comply with applicable law, to ensure the
enforceability of each Mortgage Loan, to perform its obligations under this
Agreement;
 
Amended & Restated Master Subservicing Agreement
 
 
28

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(ii)          The execution and delivery of this Agreement by the Subservicer
and its performance under and compliance with the terms of this Agreement will
not (A) violate the Subservicer’s organizational documents, (B) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in a breach of, any material contract,
agreement or other instrument to which the Subservicer is a party or by which it
is bound or which may be applicable to it or any of its assets, or (C) result in
the violation of any law, rule, regulation, order, judgment or decree binding on
the Subservicer, which, in the case of (B) or (C), would likely affect
materially and adversely (x) the financial condition or operation of the
Subservicer or its properties taken as a whole, (y) the ability of the
Subservicer to perform its obligations under this Agreement, or (z) the ability
of the related Trust to realize on the Mortgage Loans;
 
(iii)         The Subservicer has the full power, authority and legal right to
execute and deliver, and to perform all obligations and consummate all
transactions involving the Subservicer contemplated by, this Agreement, and has
duly and validly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement;
 
(iv)         This Agreement, assuming due authorization, execution and delivery
by KRECM, constitutes a legal, valid and binding obligation of the Subservicer,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by (A) bankruptcy, insolvency, reorganization, liquidation,
receivership, moratorium or other laws relating to or affecting creditors’
rights generally, or (B) general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law;
 
(v)          The execution and delivery of this Agreement by the Subservicer and
its performance and compliance with the terms of this Agreement will not (A)
constitute a violation with respect to (and the Subservicer is not in violation
of) any law, any order or decree of any court or arbiter, or any order,
regulation or demand of any federal, state or local governmental or regulatory
authority, (B) result in the creation or imposition of any lien, charge or
encumbrance or (C) result in any other event that, in any such case, is
reasonably likely to have consequences that would materially and adversely
affect (x) the financial condition or operation of the Subservicer or its
properties taken as a whole, (y) the ability of the Subservicer to perform its
obligations under this Agreement, or (z) the ability of the related Trust to
realize on the Mortgage Loans;
 
(vi)         No action, proceeding or litigation is pending or, to the best
knowledge of the Subservicer, threatened against the Subservicer, the outcome of
which, either in any one instance or in the aggregate, could (A) prohibit the
Subservicer from entering into this Agreement, (B) result in any material
adverse change in the business, operations, or financial condition of the
Subservicer, (C) materially and adversely affect the ability of the Subservicer
to perform its obligations under this Agreement, or (D) draw into question the
validity of this Agreement or the Mortgage Loans or of any action taken or to be
taken in connection with the obligations of the Subservicer contemplated in this
Agreement;
 
(vii)        No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body, is required
for the execution, delivery and performance by the Subservicer of or compliance
by the Subservicer with this Agreement, or the consummation of the Subservicer’s
transactions contemplated by this Agreement, except for those consents,
approvals, authorizations or orders obtained, or those registrations or filings
made or notices given, prior to the date of this Agreement, and except to the
extent that the failure of the Subservicer to be qualified as a foreign entity
or licensed in one or more jurisdictions is not necessary for the enforcement of
the Mortgage Loans;
 
Amended & Restated Master Subservicing Agreement
 
 
29

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(viii)   Each officer, employee and agent of the Subservicer that has
responsibilities concerning the servicing and administration of Mortgage Loans
is covered by errors and omissions insurance and a fidelity bond in the amounts
and with the coverage required by each PSA;
 
(ix)      The Subservicer (A) has not failed to comply with any obligations
under Regulation AB with respect to any other securitization and has not failed
to comply with any Regulation AB reporting requirements under any pooling and
servicing agreement relating to any other series of certificates offered by the
Depositor and (B) to its knowledge, has not been listed on any ‘do not hire
list’ by the Depositor; and
 
(viii)       The Subservicer is not an Affiliate of the related Trustee.
 
(b)           KRECM hereby represents and warrants to the Subservicer that, as
of the date of this Agreement:
 
(i)           KRECM is a corporation, duly organized, validly existing and in
good standing under the laws of Ohio, and KRECM is in compliance with the laws
of each State in which any Mortgaged Property is located to the extent necessary
to perform its obligations under this Agreement, except where the failure to so
qualify or comply would not have a material adverse effect on the ability of
KRECM to perform its obligations hereunder;
 
(ii)          The execution and delivery of this Agreement by KRECM, and the
performance and compliance with the terms of this Agreement by KRECM, will not
(A) violate KRECM’s certificate of incorporation and by laws or (B) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
or other instrument to which it is a party or by which it is bound, or (C)
result in the violation of any law, rule, regulation, order, judgment or decree
binding on KRECM which, in any case, is likely to materially and adversely
affect KRECM’s ability to perform hereunder;
 
(iii)         This Agreement, assuming due authorization, execution and delivery
by the Subservicer, constitutes a valid, legal and binding obligation of KRECM,
enforceable against KRECM in accordance with the terms hereof, except as such
enforcement may be limited by (A) applicable bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium and other laws relating to
or affecting creditors’ rights generally, and (B) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;
 
(iv)         KRECM is not in violation with respect to any law, any order or
decree of any court, or any order, regulation or demand of any federal, state,
municipal or governmental agency, which violations are reasonably likely to have
consequences that would materially and adversely affect either the financial
condition or operations of KRECM or its properties taken as a whole or its
ability to perform its duties and obligations hereunder;
 
(v)          No litigation is pending or, to the best of KRECM’s knowledge,
threatened against KRECM which, if determined adversely to KRECM, would prohibit
KRECM from entering into this Agreement or, in KRECM’s good faith and reasonable
judgment, is likely to materially and adversely affect the ability of KRECM to
perform its obligations under this Agreement;
 
(vi)         KRECM has full corporate power and authority to enter into and
perform in accordance with this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement; and
 
Amended & Restated Master Subservicing Agreement
 
 
30

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(vii)        The information provided by KRECM in the Officer’s Certificate
attached hereto as Exhibit J is true and correct in all material respects as of
the date provided.
 
(c)           Upon discovery by either KRECM or the Subservicer of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice thereof to the other party.
 
(d)           The representations and warranties of the Subservicer and KRECM
set forth in the provisions in this Section 5.03 shall survive the execution and
delivery of this Agreement and shall inure to the benefit of the Persons for
whose benefit they were made for so long as the Trust remains in existence.
 
ARTICLE VI.
 
EVENTS OF DEFAULT; TERMINATION
 
Section 6.01.     Events of Default.
 
(a)           “Subservicer Event of Default”, wherever used in this Agreement,
means any one of the following events:
 
(i)           any act, omission, or failure to act by the Subservicer that
results in a written notice of an Event of Default, or a written notice of a
default that after the expiration of an applicable notice or cure period will
become an Event of Default, under the related PSA being delivered to KRECM or to
the Subservicer by a party to such PSA and,
 
(A)           in the case of a default for which the master servicer has a cure
period under the applicable PSA that is at least ten (10) days long, the
Subservicer fails to cure such default within a time period that is five (5)
days less than the cure period provided to the master servicer in the applicable
PSA and after receiving written notice of the default from KRECM at least two
(2) Business Days prior to the expiration of the cure period provided to the
Subservicer hereunder; or
 
(B)           in the case of a default for which the master servicer has a cure
period under the applicable PSA that is less than ten (10) days long, the
Subservicer fails to cure such default within a time period that is one (1)
Business Day less than the cure period provided to the master servicer in the
applicable PSA and after receiving prompt notice of the default from KRECM prior
to the expiration of the cure period provided to the Subservicer hereunder; or
 
(ii)           any act, omission, or failure to act by the Subservicer that
constitutes, causes, or results in an Event of Default of KRECM under any PSA,
which Event of Default is not cured within the time period for cure set forth in
the applicable PSA and which provides any party to the PSA with the right to
terminate KRECM or cause KRECM to be terminated as the master servicer under the
applicable PSA; or
 
(iii)           any act, omission, or failure to act by the Subservicer that
causes KRECM to be terminated or results in KRECM being terminated as the master
servicer under the applicable PSA; or
 
Amended & Restated Master Subservicing Agreement
 
 
31

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(iv)           any failure by the Subservicer to remit to KRECM any amount
required to be so remitted by the Subservicer pursuant to and in accordance with
this Agreement, which failure continues unremedied until 6:00 p.m. (New York
City time) on the date such remittance is due; provided that to the extent the
Subservicer does not timely make remittances, the Subservicer shall pay to KRECM
interest on any amount not timely remitted at the prime rate from and including
the applicable required remittance date to but not including the date such
remittance is actually made; or
 
(v)           any failure by the Subservicer to timely deliver to KRECM or any
other Person any report or information required to be delivered pursuant to this
Agreement, which failure continues unremedied for one (1) Business Day after the
Subservicer’s receipt of notice from KRECM of such failure; or
 
(vi)           except as otherwise permitted pursuant to this Agreement, the
Subservicer’s (A) assignment of this Agreement, (B) assignment or delegation of
all or any portion of its servicing duties or obligations under this Agreement,
or (C) assignment of all or any portion of its rights to servicing compensation
under this Agreement, which assignment would have a material adverse effect on
the performance by Subservicer of its duties pursuant to this Agreement; or
 
(vii)           any failure by the Subservicer to deposit into the Accounts any
amount required to be so deposited under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit was
first required to be made; or
 
(viii)           except for the events listed in Sections 6.01(a) (ii), (iii),
or (vi), any failure on the part of the Subservicer to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Subservicer contained in this Agreement, which failure continues unremedied for
a period of twenty-five (25) days (or ten (10) days in the case of a failure to
pay the premium for any insurance policy required to be maintained) after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Subservicer; provided, however, that, with respect
to any such failure (other than a failure to pay insurance policy premiums) that
is not curable within such twenty-five (25) day period, the Subservicer shall
have an additional cure period of thirty (30) days to effect such cure so long
as the Subservicer has commenced to cure such failure within the initial
twenty-five (25) day period and has provided KRECM with an Officer’s Certificate
certifying that it has diligently pursued, and is continuing to pursue, a full
cure and such delay does not materially or adversely affect KRECM or the
Certificateholders
 
(xi)           any failure by the Subservicer to (A) comply with any of the
requirements under Section 3.06 of this Agreement or under the PSA that are
applicable to the Subservicer, including the failure to deliver any reports or
certificates at the time such report or certification is required under this
Agreement or the PSA or (B) deliver any performance certification or any items
required by Items 1122 and 1123 of Regulation AB that it is required to deliver
under any other pooling and servicing agreement relating to any other series of
certificates offered by the Depositor; or
 
(x)           a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Subservicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of fifty (50) days; or
 
Amended & Restated Master Subservicing Agreement
 
 
32

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(xi)           the Subservicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to it or of or relating to all
or substantially all of its property; or
 
(xii)           the Subservicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, take any corporate action in furtherance of the foregoing, or take
any other actions indicating its insolvency or inability to pay its obligations;
or
 
(xiii)           KRECM receives notice that if the Subservicer continues to act
in such capacity, the rating or ratings on one or more classes of Certificates
will be downgraded or withdrawn, and the related rating agency is citing
servicing concerns relating to the Subservicer as the sole or material factor in
such action; or
 
(xiv)           failure by the Subservicer to maintain the ratings required of a
subservicer under the related PSA; or
 
(xv)           a rating agency has (i) qualified, downgraded or withdrawn its
rating or ratings of one or more classes of Certificates, or (ii) placed one or
more classes of Certificates on “watch status” in contemplation of rating
downgrade or withdrawal and, in the case of either of clauses (i) or (ii),
citing servicing concerns with the Subservicer as a material factor in such
rating action (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such rating agency within twenty (20) days
of such event).
 
(b)           Upon any Subservicer Event of Default, KRECM (or the Depositor, if
expressly stated in the applicable PSA) may, by notice in writing to the
Subservicer, in addition to whatever rights KRECM may have at law or in equity,
including injunctive relief and specific performance, may immediately terminate
all of the rights and obligations of the Subservicer under the related PSA and
in and to the related Mortgage Loans and the proceeds thereof, without KRECM (or
the Depositor, if applicable) incurring any penalty or fee of any kind
whatsoever in connection therewith.  All accrued and unpaid Subservicing Fees as
of the date of termination shall be paid to the Subservicer and the Subservicer
Parties shall continue to be entitled to the benefits of Section 5.02 of this
Agreement notwithstanding any such termination (provided, however, that nothing
herein shall constitute or be deemed to constitute a waiver of any rights of
offset or other remedies, claims, or defenses KRECM may have to withhold any
payments to be made to the Subservicer hereunder).
 
(c)           [Intentionally Omitted].
 
(d)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
and each and every remedy shall be cumulative and in addition to any other
remedy and no delay or omission to exercise any right or remedy shall impair any
such right or remedy or shall be deemed to be a waiver of any Subservicer Event
of Default.  On or after the receipt by the Subservicer of such written notice
of termination from KRECM (or the Depositor, if applicable), all authority and
power of the Subservicer in this Agreement, whether with respect to the Mortgage
Loans or otherwise, shall pass to and be vested in KRECM, and the Subservicer
agrees to cooperate with KRECM in effecting the termination of the Subservicer’s
responsibilities and rights under this Agreement, including the remittance of
funds and the transfers of the Subservicing Files as set forth in Section 6.02.
 
Amended & Restated Master Subservicing Agreement
 
 
33

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(e)           Upon discovery by the Subservicer of any Subservicer Event of
Default (regardless of whether any notice has been given as provided in this
Agreement or any cure period provided in this Agreement has expired), the
Subservicer shall give prompt written notice thereof to KRECM.
 
(f)           KRECM may waive in writing any default by the Subservicer in the
performance of its obligations under this Agreement and its consequences.  Upon
any such waiver of a past default, such default shall cease to exist, and any
Subservicer Event of Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement.  No such waiver shall extend to
any subsequent or other default or impair any right consequent thereon except to
the extent expressly so waived.
 
Section 6.02.     Termination of Agreement.
 
(a)           This Agreement shall be terminated:
 
(i)           with respect to any Mortgage Loan, upon the purchase, repurchase
or replacement of such Mortgage Loan pursuant to the applicable PSA; or
 
(ii)           with respect only to the applicable Mortgage Loans serviced
pursuant to the applicable PSA, if KRECM’s responsibilities and duties as master
servicer under the related PSA have been assumed by the Trustee, its designee or
any other successor to KRECM, and the Trustee, its designee or any other
successor to KRECM has elected to terminate this Agreement; or
 
(iii)           with respect only to the applicable Mortgage Loans serviced
pursuant to the applicable PSA, pursuant to Section 6.01, if KRECM (or the
Depositor, if applicable) elects to terminate the Subservicer following a
Subservicer Event of Default; or
 
(iv)           if required by the applicable PSA, with respect to any Mortgage
Loan, upon such Mortgage Loan becoming a Specially Serviced Loan or REO Loan
pursuant to the PSA; or
 
(v)           pursuant to any other agreement between KRECM and the Subservicer
in accordance with any provision therein that expressly provides for the
termination of this Agreement.
 
(b)           If KRECM’s responsibilities and duties as master servicer under
the applicable PSA have been assumed by the Trustee, and in connection therewith
the Trustee has not requested the termination of this Agreement as permissible
in the applicable PSA, the Trustee may, without act or deed on the part of the
Trustee, succeed to all of the rights and, except to the extent they arose prior
to the date of such succession, obligations of KRECM under this Agreement as
provided in applicable PSA, and the Subservicer shall be bound to the Trustee
under all of the terms, covenants and conditions of this Agreement with the same
force and effect as if the Trustee was originally KRECM under this Agreement;
and the Subservicer does hereby attorn to the Trustee, as KRECM under this
Agreement, said attornment to be effective and self-operative without the
execution of any further instruments on the part of any of the parties hereto
immediately upon the Trustee succeeding to the interest of KRECM under this
Agreement.  The Subservicer agrees, however, upon written demand by the Trustee
to promptly execute and deliver to the Trustee an instrument in confirmation of
the foregoing provisions, satisfactory to the Trustee, in which the Subservicer
shall acknowledge such attornment and shall confirm to the Trustee its agreement
to the terms and conditions of this Agreement.  References to the Trustee under
this Section 6.02 shall include any designee of the Trustee or any successor
master servicer under the applicable PSA.
 
(c)           In connection with any termination under Section 6.02, the
Subservicer shall: (i) within five (5) Business Days after the Subservicer’s
receipt of the notice of termination, remit all funds in the related Accounts to
KRECM or such other Person designated by KRECM, net of accrued Subservicing
 
Amended & Restated Master Subservicing Agreement
 
 
34

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Fees and Additional Subservicing Compensation through the termination date that
are due and payable to the Subservicer  (provided, however, that nothing herein
shall constitute or be deemed to constitute a waiver of any rights of offset or
other remedies, claims, or defenses KRECM may have to withhold any payments to
be made to the Subservicer hereunder); (ii) promptly (and in no event later than
ten (10) Business Days after the Subservicer’s receipt of the notice of
termination) deliver all related Subservicing Files to KRECM or its designee;
and (iii) fully cooperate with KRECM to effectuate an orderly transition of the
servicing of the related Mortgage Loans.  All rights of the Subservicer relating
to the payment of its Subservicing Fees and Additional Subservicing Compensation
and all liabilities of the Subservicer, which in any such case accrued under the
terms of this Agreement on or before the date of such termination, shall
continue in full force and effect until payment or other satisfaction in
accordance with this Agreement, and nothing herein shall constitute or be deemed
to constitute a waiver of any rights of offset or other remedies, claims, or
defenses KRECM may have to withhold any payments to be made to the Subservicer
hereunder.
 
(d)           In addition to Section 6.02(a), with respect to certain PSAs where
Freddie Mac is the guarantor, Freddie Mac may have the right under the related
PSA to (i) direct KRECM to terminate this Agreement with respect to the
applicable Mortgage Loans if Freddie Mac determines (in accordance with the
provisions of the Guide) that the Subservicer should not subservice the
applicable Mortgage Loans, (ii) direct KRECM to terminate this Agreement if a
Ratings Trigger Event occurs with respect to the Subservicer, and (iii) direct
KRECM to terminate this Agreement if the Subservicer becomes an Affiliate of the
related Trustee.  Any termination in connection with clause (i), (ii) or (iii)
shall be at the expense of Freddie Mac.  If the Subservicer is terminated
pursuant to clause (i), (ii) or (iii), then for sixty (60) days after such
termination, the Subservicer shall have the right to sell its subservicing to
either KRECM or another subservicer acceptable to Freddie Mac.
 
ARTICLE VII.
 
MISCELLANEOUS PROVISIONS
 
Section 7.01.     Amendment; Amendment to any PSA.
 
(a)           This Agreement, including the provisions of this Section 7.01, may
not be modified except by written amendment to this Agreement signed by the
party or parties affected by such modification, and the parties hereby: (a)
expressly agree that it shall not be reasonable for either of them to rely on
any alleged, non-written amendment to this Agreement; (b) irrevocably waive any
and all right to enforce any alleged, non-written amendment to this Agreement;
and (c) expressly agree that it shall be beyond the scope of authority (apparent
or otherwise) for any of their respective agents to agree to any non-written
modification of this Agreement.
 
(b)           Notwithstanding Section 7.01(a), in the event KRECM is no longer
the master servicer with respect to any Legacy CMBS transactions or Future CMBS
transactions, Exhibit A to this Agreement shall be amended to reflect the same
and in connection with any transfer of its master servicing rights KRECM shall
use commercially reasonable efforts to cause any successor master servicer to
execute a subservicing agreement substantially similar to this Agreement, which
will not materially alter the obligations, rights and remedies, nor the
Subservicer’s compensation, as set forth in this Agreement.
 
Section 7.02.     Governing Law.
 
Amended & Restated Master Subservicing Agreement
 
 
35

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties under this
Agreement shall be determined in accordance with such laws.
 
Section 7.03.     Notices.
 
(a)           All demands, notices and communications under this Agreement shall
be in writing and addressed in each case as follows:
 
(i)           if to the Subservicer, at:
 
Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, Pennsylvania 19044
Attn:  Mark E. McCool
Fax:  215-328-3478
 
With a copy to:
 
Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham Pennsylvania 19044
Attn:  General Counsel
Fax:  215-682-0766
 
(ii)           if to KRECM, at:
 
KeyCorp Real Estate Capital Markets, Inc.
11501 Outlook Street, Suite 300
Overland Park, Kansas 66211
Attn:  Bryan Nitcher
Fax:  877-379-1625
 
with a copy to:
 
KeyBank National Association
127 Public Square
Cleveland, Ohio  44114
Attn:  Robert C. Bowes, Esq.
Fax:  216-689-5681
 
and with a copy to:
 
Polsinelli Shughart PC
700 West 47th Street, Suite 1000
Kansas City, Missouri  64112
Attn:  Kraig Kohring
Fax:  816-753-1536
 
Notwithstanding the foregoing, solely with respect to any Event of Default set
forth in Section 6.01(a)(i)(B), because of the very short time periods involved
notice provided by a telephone call from KRECM to the Subservicer’s Responsible
Officer or Mark McCool shall be sufficient notice.
 
Amended & Restated Master Subservicing Agreement
 
 
36

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
(b)           Any of the above-referenced Persons may change its address for
notices under this Agreement by giving notice of such change to the other
Persons.  All notices and demands shall be deemed to have been given at the time
of the delivery at the address of such Person for notices under this Agreement
if personally delivered, mailed by certified or registered mail, postage
prepaid, return receipt requested, or sent by overnight courier or telecopy.
 
(c)           To the extent that any demand, notice or communication under this
Agreement is given to the Subservicer by a Responsible Officer of KRECM, such
Responsible Officer shall be deemed to have the requisite power and authority to
bind KRECM with respect to such communication, and the Subservicer may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication.  To the extent that any demand, notice or
communication under this Agreement is given to KRECM by a Responsible Officer of
the Subservicer, such Responsible Officer shall be deemed to have the requisite
power and authority to bind the Subservicer with respect to such communication,
and KRECM may conclusively rely upon and shall be protected in acting or
refraining from acting upon any such communication.
 
Section 7.04.     Consistency with PSAs; Severability of Provisions.
 
This Agreement shall be subject to the provisions of the applicable PSAs, which
provisions shall be paramount and controlling and shall supersede the provisions
of this Agreement to the extent of any conflicts or inconsistencies.  If one or
more of the provisions of this Agreement shall be for any reason whatever held
invalid or unenforceable or shall be determined to be inconsistent with the
applicable PSAs, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions or the rights of any parties hereto.  To the extent
permitted by law, the parties hereto hereby waive any provision of law that
renders any provision of this Agreement invalid or unenforceable in any respect.
 
Section 7.05.     Inspection and Audit Rights.
 
Any inspection or audit request by KRECM shall not materially increase the
obligations or materially impact the cost of servicing by the Subservicer.
 
(a)           The Subservicer agrees that, on reasonable prior notice, it will
permit any representative of KRECM or its designee, during the Subservicer’s
normal business hours, reasonable access to examine all books of account,
records, certifications, reports, statements, and other documents of the
Subservicer relating to the Mortgage Loans, to make copies and extracts
therefrom, to cause such books to be audited by accountants selected by KRECM,
and to discuss matters relating to the Mortgage Loans with the Subservicer’s
officers and employees.  The Subservicer further agrees to complete and deliver
to KRECM any written survey or questionnaire reasonably requested by KRECM in
connection with any audit of the Mortgage Loans or the Subservicer’s performance
of its duties and obligations under this Agreement.
 
(b)           To the extent required under applicable law and after reasonable
prior written notice to Subservicer (to the extent practicable under the
circumstances and to the extent KRECM is legally permitted to provide such
notice), Subservicer agrees to allow a Qualified Auditor or KRECM to conduct an
audit of Subservicer’s facilities and books related to Subservicer’s OFAC
Program and/or AML/BSA Services, and limited to KRECM’s business and the
services provided by Subservicer under this Agreement. Any such audit, by a
Qualified Auditor, shall be conducted in a manner that does not compromise the
privacy or security of data relating to other Subservicer clients or systems not
related to the Servicing provided to KRECM by Subservicer and with a minimum
disruption to Subservicer’s operations. All Qualified Auditors shall comply with
all reasonable confidentiality, non-solicitation and
 
Amended & Restated Master Subservicing Agreement
 
 
37

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
security requirements that Subservicer may reasonably impose, but any such
Qualified Auditor may nonetheless request and examine (but not copy) any books
or records which KRECM itself could request and/or examine under this
Agreement.  Before scheduling such audit, KRECM agrees to first utilize any
third-party assessments, reports and materials, such as the Subservicer’s most
current annual SSAE 16 engagement report, which will be made available to KRECM
annually or upon written request by KRECM; however, KRECM’s review of these
materials will not take the place of its audit rights under this Section.
 
(c)           In connection with any examination or audit performed pursuant to
Section 7.05(a) or (b), Subservicer shall reasonably cooperate with KRECM to
fix, mitigate or otherwise address any problems, findings, or concerns raised in
any such examination or audit.
 
(d)           Subservicer shall permit KRECM to audit Subservicer’s compliance
with the privacy provisions in Section 3.06(g) and (h) of this Agreement at any
time during Subservicer’s regular business hours at KRECM’s expense and with
thirty (30) days advance written notice to Subservicer, unless a shorter time
period is necessary due to a Security Breach and where the audit is pursuant to
OCC compliance or other regulatory or governmental order or for the privacy
provisions in Section 3.06(g) and (h) of this Agreement.
 
Section 7.06.     Binding Effect; No Partnership; Counterparts.
 
Subject to Section 5.01 with respect to the Subservicer, the provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto.  The parties hereby acknowledge
and agree that the Trustee, for the benefit of the Certificateholders, shall be
a third party beneficiary under this Agreement; but (except to the extent that
the Trustee or its designee or a successor master servicer assumes the
obligations of KRECM under this Agreement pursuant to Section 6.02 of this
Agreement) none of the Trust Fund, the Trustee, any successor master servicer,
the Special Servicer or any Certificateholder shall have any duties under or any
liabilities arising from this Agreement.  Nothing contained in this Agreement
shall be deemed or construed to create a partnership or joint venture between
the parties hereto and the services of the Subservicer shall be rendered as an
independent contractor for KRECM.  For the purpose of facilitating the execution
of this Agreement as provided in this Agreement and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and such counterparts
shall constitute but one and the same instrument.  A signature of a party by
facsimile, e-mail or other electronic transmission shall be deemed to constitute
an original and fully effective signature of such party.
 
Section 7.07.     Protection of Confidential Information.
 
The Subservicer shall keep confidential and shall not divulge to any party,
without KRECM’s prior written consent (which shall not be unreasonably withheld
or delayed), any information pertaining to the Mortgage Loans, the Mortgaged
Properties or the Borrowers except to the extent that the Subservicer provides
prior written notice to KRECM and (a) it is appropriate for the Subservicer to
do so (i) in working with its legal counsel, auditors, other advisors or taxing
authorities or other governmental agencies, (ii) in accordance with Accepted
Subservicing Practices, or (iii) when required by any law, regulation,
ordinance, court order or subpoena, or (b) the Subservicer is disseminating
general statistical information relating to the mortgage loans being serviced by
the Subservicer (including the Mortgage Loans) so long as the Subservicer does
not identify the owner of the Mortgage Loans or the Borrowers.
 
Section 7.08.     Construction.
 
Amended & Restated Master Subservicing Agreement
 
 
38

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
The article and section headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning
thereof.  This Agreement shall be construed without regard to any presumption or
rule requiring construction against the party causing such instrument or any
portion thereof to be drafted.  Any pronoun used in this Agreement shall be
deemed to cover all genders.  The terms “include”, “including” and similar terms
shall be construed as if followed by the phrase “without being limited to.” The
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision or section of this Agreement.  Words
importing the singular number shall mean and include the plural number, and vice
versa.
 
Section 7.09.     Sole and Absolute Discretion of KRECM.
 
Whenever pursuant to this Agreement (a) KRECM exercises any right given to it to
approve or disapprove, (b) any arrangement or term is to be satisfactory to
KRECM, or (c) any other decision or determination is to be made by KRECM, the
decision of KRECM to approve or disapprove, all decisions that arrangements or
terms are satisfactory or not satisfactory and all other decisions and
determinations made by KRECM, shall be in the sole and absolute discretion of
KRECM and shall be final and conclusive, except as may be otherwise expressly
and specifically provided in this Agreement.  Whenever pursuant to this
Agreement KRECM may not unreasonably withhold, condition or delay its consent,
approval or other right, the Subservicer shall have the burden of proving that
KRECM has unreasonably withheld, delayed or conditioned such consent, approval
or other right.
 
Section 7.10.     Exchange Act Rule 17g-5 Procedures.
 
(a)           Notwithstanding any provision herein to the contrary but subject
to Section 7.10(c) of this Agreement and except as required by law, the
Subservicer shall not provide any information directly to, or communicate with,
either orally or in writing, any Rating Agency or any NRSRO regarding the
Certificates or the Mortgage Loans relevant to such Rating Agency’s or such
NRSRO’s surveillance of the Certificates or Mortgage Loans, including, but not
limited to, providing responses to inquiries from a Rating Agency or a NRSRO
regarding the Certificates or the Mortgage Loans relevant to such Rating
Agency’s or such NRSRO’s surveillance of the Certificates and requests for
Rating Agency Confirmation with respect to any PSA subject to the provisions of
Exchange Act Rule 17g-5.  All such information will be provided by, and all such
communications, responses and requests will be made by, KRECM in accordance with
the procedures required by the applicable PSA.  To the extent that KRECM is
required to provide any information to, or communicate with, a Rating Agency or
a NRSRO in accordance with its obligations under the applicable PSA and such
information or communication is regarding the Mortgage Loans or the subservicing
by the Subservicer under this Agreement and is in the possession of (or can be
reasonably obtained by) the Subservicer, the Subservicer shall provide the
information to KRECM necessary for KRECM to fulfill such obligations.  The
Subservicer shall have no liability with regard to KRECM’s failure to provide to
the Depositor or any other party (including any Rating Agency) any information
that the Subservicer timely delivered to KRECM in accordance with this
Agreement.
 
(b)           With respect to any PSA subject to the provisions of Exchange Act
Rule 17g-5, the Subservicer hereby expressly agrees to indemnify and hold
harmless KRECM and its respective officers, directors, shareholders, members,
managers, employees, agents, Affiliates and controlling persons, and the Trust
Fund (each, an “Indemnified Party”), from and against any and all losses,
liabilities, damages, claims, judgments, costs, fees, penalties, fines,
forfeitures or other expenses (including reasonable legal fees and expenses),
joint or several, to which any such Indemnified Party may become subject, under
the Act, the Exchange Act or otherwise, pursuant to a third-party claim, insofar
as such losses, liabilities, damages, claims, judgments, costs, fees, penalties,
fines, forfeitures or other expenses (including
 
Amended & Restated Master Subservicing Agreement
 
 
39

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
reasonable legal fees and expenses) arise out of or are based upon the
Subservicer’s breach of this Section 7.10, including, without limitation, to the
extent caused by any breach referred to in this Section 7.10(b) by the
Subservicer, a determination by a Rating Agency that it cannot reasonably rely
on representations made by the Depositor or any Affiliate thereof pursuant to
Exchange Act Rule 17g-5(a)(3), and will reimburse such Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim, as such
expenses are incurred.
 
(c)           None of the foregoing restrictions in this Section 7.10 prohibit
or restrict oral or written communications, or providing information, between
the Subservicer and a Rating Agency or NRSRO with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Subservicer, (ii)
such Rating Agency’s or NRSRO’s approval of the Subservicer as a commercial
mortgage master, special or primary servicer or (iii) such Rating Agency’s or
NRSRO’s evaluation of the Subservicer’s servicing operations in general;
provided, however, that the Subservicer shall not provide any information
relating to the Certificates or the Mortgage Loans to a Rating Agency or a NRSRO
in connection with such review and evaluation by such Rating Agency or NRSRO
unless (x) borrower, property or deal specific identifiers are redacted; or (y)
KRECM confirms to the Subservicer in writing that such information has already
been provided to the Depositor and has been uploaded on to the 17g-5 Information
Provider’s Website.
 
[Remainder of Page Intentionally Blank; Signature Page Follows]
 
Amended & Restated Master Subservicing Agreement
 
 
40

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
IN WITNESS WHEREOF, KRECM and the Subservicer have caused this Agreement to be
duly executed as of the date first above written.
 

 
SUBSERVICER:
       
BERKADIA COMMERCIAL MORTGAGE LLC,
a Delaware limited liability company
        By:  /s/ Mark E. McCool  
Name:  Mark E. McCool
 
Title:  Executive Vice President
       
KRECM:
       
KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,
an Ohio corporation
        By:  /s/ Edward J. Burke  
Name:  Edward J. Burke
 
Title: President

 
Amended & Restated Master Subservicing Agreement
KRECM & Berkadia
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
EXHIBIT A
 
CMBS TRANSACTION
 
Securitization
Pooling and Servicing Agreement
 
GSMSC 2014-GC20
 
Pooling and Servicing Agreement dated April 1, 2014
 

 
Amended & Restated Master Subservicing Agreement
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
EXHIBIT B
 
REMITTANCE REPORT
 
 Subservicer Name:
                                       
 Securitization Name:
                                       
 Scheduled Remittance Report
                                   
 Date:
                                                                               
                 
Master
Servicer
Loan #
 
Subservicer
Loan
Number
 
Beginning
Principal
Balance
 
P & I Due
 
Principal Due
 
Principal Received
 
Interest Due
 
Interest Received
 
 Unscheduled
Principal Collections
 
 Ending Balance 
 Scheduled  P & I
Less:  Delinquent 
Amount
Less:  Servicing  Fee
 Net Pass 
Thru
Late Charges
 Default
 Interest 
                                                                               
                                                                               
                                                                           
-   
     
-   
                                       
-   
     
-   
   
Total all Loans:
   
-   
 
-   
 
-   
 
-   
 
-   
 
-   
 
-   
 
-   
-   
-   
-   
-   
-   
-   
                                                   
 Scheduled P&I
              -                                      
 Service Fee
              -                                     
Net P&I scheduled to Master Servicer
     
$0.00
                                                                               
 
Actual Net P&I sent to Master Servicer
      -                                      
 DIFFERENCE
                                             

 
Amended & Restated Master Subservicing Agreement
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
INSPECTION REPORT
 
(See Attached)
 
Amended & Restated Master Subservicing Agreement
 
 
C-1

--------------------------------------------------------------------------------

 
 



                   
I. Physical Inspection of the Property and its Neighborhood
 
A.
 PRE-INSPECTION RESPONSIBILITIES
     
1
The inspection is to be performed within 45 days before the inspection due date.
If that is not feasible, please contact Key as soon as possible so that an
alternative inspection date may be arranged.
     
2
The borrower is to be contacted at least two weeks prior to the inspection
     
3
If the borrower is not responsive then notify the property contact.
     
4
If the borrower is not cooperative let Key know as soon as possible.
   B. DRIVE THE NEIGHBORHOOD (1-MILE RADIUS OF PROPERTY).
     
1
Note vacant land, new construction, proximity to major thoroughfares and
amenities (grocery/drug, hard and soft goods), schools & churches, hotels and
transportation).
     
2
Note environmentally sensitive properties in close proximity to the property.
   C. MEET WITH THE PROPERTY MANAGER BEFORE INSPECTING THE PROPERTY.
     
1
Do not inspect the property without a representative of the Mortgagor to escort
you.
     
2
Provide written correspondence from Key and a representative’s business card to
the property contact.
   D. PERFORM EXTERIOR PROPERTY INSPECTION.
     
1
Walk the entire property line and look for potential easements and
encroachments.
     
2
Look for staining/spills on grass areas, pavement areas, dumping (garbage, oils,
etc.). Environmentally sensitive tenants include:
         
*
Dry Cleaners.
         
*
Paint Stores.
         
*
Restaurants.
         
*
Gas Stations.
     
3
Inspect all exterior roof lines - note sagging, swaying, etc. Inspect all roofs
(if access is readily available). Note roof construction type (pitched, flat,
hip roof, etc.). Problems to note:
         
*
Bubbling or collection of water.
         
*
Absence of rock or gravel.
         
*
Cracking or splitting of seams.
         
*
Flashing around side and check for separation from parapet wall.
         
*
Equipment on roof - most common roof leak caused by improper compressor
mounting.
     
4
Inspect for trees or vines growing over roof and out of gutters, soffits
underneath eaves, window frames, exterior wood trim (buckling, need for paint),
brick work and mortar, sidewalks, landscaping and vegetation.
     
5
Inspect exterior stairs (concrete treads, hand rails, balconies (susceptible to
rot), swimming pool (check plaster, deck, equipment, jacuzzi), carports, and
garages.
     
6
Parking lot curbs – general pavement condition (sealed, patched or striped).
   E. PERFORM INTERIOR INSPECTION OF PROPERTY.
     
1
Multifamily: Inspect 5% of the occupied units (maximum of 7), 20% of vacant
units (maximum of 5) and all down units (note unit numbers of down units and
reason for being down).
       
Note general condition of fixtures and appliances (obsolete, functioning
properly, fairly new, etc). Things to look for:
         
*
Refrigerators, disposal, gas or electric range, dishwasher, microwave.
         
*
Hot water heaters capacity and age, boilers.
         
*
Condition of carpet, draperies and window coverings, ceilings, etc.
       
For any deferred maintenance note exact location (building number and/or address
and unit number and/or location on exterior of building).
     
2
Retail: Inspect 20% of the occupied units (maximum of 5), 20% of vacant units
(maximuim of 5) and all down units. Susceptible to environmental problems.
Provide comments concerning their observations and reasons for concern.
Interview shop owners. Note deferred maintenance (i.e., stained ceiling tiles,
worn carpet, etc.). Determine who is responsible for tenant improvements.
     
3
Industrial: Inspect 20% of the occupied units (maximum of 5), 20% of vacant
units (maximuim of 5) and all down units. Susceptible to environmental problems.
Provide comments concerning their observations and reasons for concern. Note
office/warehouse split (if applicable). Inspect roofs if access is readily
available.
     
4
Office: Inspect 20% of the occupied units (maximum of 5), 20% of vacant units
(maximuim of 5) and all down units. Discuss leasing plan (including any tenant
build outs) with property manager. Note condition of mechanical/boiler room and
roof (if access is readily available).
     
5
Hotel: Inspect 5% of all units with a minimum of two units and a maximum of ten.
II. The Property Inspection Package
 
A. COMPLETE THE PROPERTY INSPECTION PACKAGE.
       
It should consist of the following:
     
1
MBA (or other specified) property inspection form.
     
2
Rent Roll - Please collect a rent roll and verify that it is accurate. (If the
contact is not willing to provide a rent roll, then make a notation of that on
the inspection.)
     
 
               Note: The rent roll needs to be submitted in an electronic
format, and stored in the Rent Roll worksheet.      
3
Color Photographs (A minimum of 10 photos - no panoramic).
     
 
The following are required photos:
         
*
Exterior.
         
*
Roof (if accessible, if not make a comment on the inspection form).
         
*
Parking area (covered and open).
         
*
Deferred maintenance (interior and exterior).
         
*
Points of ingress-egress for the property.
         
*
Directional photos of major streets providing access to property.
         
*
Vacant units (minimum of two and maximum of five).
         
*
Occupied units (minimum of two and maximum of five).
         
*
All down units.
         
*
Signage (Clearly show current name of property).
         
*
New development in surrounding neighborhood.
         
 
Note: Photographs need to be submitted in an electronic format, and stored in
the Photos worksheet.
      4 
A copy of the annual franchise report on hotels or a copy of the annual
government survey on health care facilities.
     
5
Confirm the name of the property is the same as on the Lender’s Request form.
     
 
    (Note, in bold type, on the inspection form if the property has changed
names. For hotels, note if the franchise flag has changed. Specify in General
Comments box.)       6
Inspections are to be submitted to Key within the time frame described in
Section 3.01(n) of the Subservicing Agreement.
     
7
Inspections are to be submitted on a CD in excel format, with one electronic
file per property to include the MBA inspection form, photos and rent roll.
Image any franchise reports or annual government surveys into the workbook
labeled “Additional Reports”.
     
8
Inspection files are not to exceed 50 meg in size.
            Note: You can minimize the size of the files by reducing the
resolution of the photos, by inserting the photos into the file instead of using
the cut and paste feature and saving as an Excel “workbook”.      
9
The CD or Excel spreadsheet needs to contain a file reflecting the date of
inspection of each property with the coinciding Key loan number.
     
 
     
Key Loan #
Property Name
Inspection Date
             
        10001001
Royal Orleans
093003
                     Example:    10001001 Royal Orleans 093003.xls without any
(.),(,),(-),(/,\),etc.


 
 

--------------------------------------------------------------------------------

 
 
 

 
Mortgage Bankers Association
 
 
Property Inspection Workbook Tools
             
 General Purpose Tools 
                       
Select Check Spelling to run Excel’s spell checker
on all property inspection worksheets.
(graphic) [img004_v1.jpg]                    
Select Print to display the MBA Property Inspection
worksheet selection form where you can select the
(graphic) [img005_v1.jpg]
   
worksheet(s) to print.
 
   

 

 
 Company Logo 
             

     (graphic) [img006_v1.jpg]   (keybank real estate capital logo)
[img007_v1.jpg]         þ Size to fit  
 See separate Instructions Page to insert logo

 
 
 

--------------------------------------------------------------------------------

 
 
 
MBA INSPECTION FORM KEY
 
Mortgage Bankers Association
Standard Property Inspection Form Definitions
For additional information, please refer to the MBA Inspections White Paper
Ratings Definitions
1
New or like new condition
All major building components are new or like new
All vacant units/space are rent ready & reflect the highest current market
standards
No deferred maintenance items (only routine maintenance)
No life safety or code violations exist
Positive impact to marketability
Deferred Maintenance and Life Safety – No actions are required
2
Above average condition for the property’s age and market, minimal wear and tear
All major building components in functional condition
All vacant units/space are rent ready or in the process of being made rent ready
No deferred maintenance items (only routine maintenance)
No life safety or code violations exist
No impact to marketability
Deferred Maintenance and Life Safety – No actions are required
3
Normal condition for the property’s age and market, general wear and tear.
All major building components in functional condition
Most vacant units or space are rent ready or in the process of being made rent
ready
Minimal deferred maintenance and routine maintenance items with costs that can
be funded by normal operations
No/minor life safety or code violations exist
No impact to marketability
Deferred Maintenance and Life Safety - Appropriate actions are planned or in
progress
4
Deteriorating condition for the property’s age and market
A building component is not in fully functional condition
Few rent-ready units or space
Limited major deferred maintenance &/or numerous minor deferred maintenance
items
Some life safety or code violations exist
Negative impact to marketability
Deferred Maintenance and Life Safety - Actions are not addressed as quickly as
required and/or further action is necessary, additional monitoring may be
appropriate
5
Inferior conditions
Multiple building components non-functional
Vacant units or space are in poor to down condition
Severe deferred maintenance items
Multiple life safety or code violations exist
Negative impact to marketability
Deferred Maintenance and Life Safety – No Action taken and/or further action is
necessary – additional monitoring is appropriate
 Not
 Applicable
No components exists (therefore, no rating is possible)
 Not
 Accessible
No component was visible due to inability to view the condition based on access,
life safety, weather conditions or other blockages.
Deferred maintenance items can not be determined based on lack of access
Further action or review may be required

 

Copyright 2008 Mortgage Bankers Association, Washington, DC Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
Inspection - General Info

                  (keybank logo) [img009_v1.jpg]                   Standard
Inspection Form      
 Inspection Date
   
Time   
   
Property City
   
 Loan Number
         
Property State/Country
 
/    ##### 
 Property Name
         
Overall Property Rating
                     
 Servicer, Loan and Contact Information
 Servicer Name
         
Contact Company
   
 Owner of Loan
         
Contact Name
 
                /
 Investor Number
             
Contact Phone
   
 Investor Loan #
         
Contact Email
   
 Property ID
         
Addt’l ID #1 (editable)
   
 Original Loan Amount
         
Addt’l ID #2 (editable)
   
 Loan Balance (UPB)
         
O&M Plan(1)
   
 Loan Balance as of Date
         
Report Reviewed By
 
                    /
 (1) Includes ALL Plans (such as, but not limited to, Operations & Maintenance,
Moisture Management and Environmental Remediation)
 Property and Inspector Information
 Property Name
     
Primary Property Type
   
 Property Address
     
Secondary Property Type
   
 Property City
     
Inspection Company
   
 Property State
     
Inspection Co. Phone
   
 Property Zip
     
Inspector’s Name
 
                    /
           
Inspector’s ID
   

 
 Lender’s or Servicer’s General Comments or Instructions to Inspector for
Subject Property:
           

 
 Property Inspector’s General Comments or Suggestions to Lender or Servicer on
the Subject Property:
           

             
 Overview of Property Information
 Number of Buildings
   
Year Built
 
 Number of Floors
       
Total Square Feet (Gross)
 
 Number of Elevators
       
Total Sq. Feet (Net / Rentable)
 
 Number of Parking Spaces
       
Occupied Space
 
 Number of Units / Rooms / Beds
       
Vacant Space
 
 Rent Roll obtained at Inspection
       
Total Percent Occupied
 
 Total Number of Down Units / Rooms / Beds
     
Annual Occupancy
 
 Unit of Measurement Used
       
Annual Turn Over
             
 Property Offers Rental Concessions
     
If yes, please describe concessions:
                                         

 
  Franchise Name
   
Franchise change since last inspection
 

Copywrite 2008 Mortgage Bankers Association, Washington, DC
   
1  

 
 
 

--------------------------------------------------------------------------------

 
 
Inspection - General Info

                 
 Number of Occupied Units Inspected
       
Number of Vacant Units Inspected
                     
 Is there any dark space?
      Describe:    
 Is there any down space?
      Describe:    

       
 Capital Expenditures
     
 Describe in detail Repairs, Replacements or Capital Improvements
Identified Cost
Status
                                               

               
 Neighborhood and Site Comparison Data
 Is the area declining or distressed
     
Percent Use -%
 Is there any new construction in the area
   
Single Family
 
 Top 2 Major
1.
Name or Type
     
Multifamily
 
 Competitors:
 
  Distance
     
Commercial
   
2.
Name or Type
     
Industrial
     
  Distance
     
Undeveloped
 

 
 Describe area, surrounding land use & overall trends (include location in
relation to subject property - N, S, E, W):
                   

               
 Management Company Information
     
 Management Company Name
   
Phone Number
 
 On Site Contact
                              /
 
Mgmt Interview
 
 Role or Title of Contact
   
Length of time at property
 
 Management Affiliation
   
Change since last inspection
                 
 Other Information
 Additional Collateral Description Information
                                                                               
                             
 
Copywrite 2008 Mortgage Bankers Association, Washington, DC
   
2

 
 
 

--------------------------------------------------------------------------------

 
 
 

                           
Inspection - Physical Condition     
       
Standard Inspection Form
 
   
Inspection Date
 
Time    
   
Property City
 
Loan Number
   
Property State/Country
 
/
#####  
Property Name
   
Overall Property Rating
 

 
Physical Condition Assessment and Deferred Maintenance
 

 
 Property Assessment

 
Physical
Condition
Overall
Rating
Trend
Representative Components
(Not all-inclusive)
Inspector Comments
         
Curb Appeal
   
Comparison to Neighborhood; First Impression / Appearance
                     
Site
   
Subject Property Appearance; Signage; Ingress/Egress; Landscaping; Site
Lighting; Parking Lot; Striping; Garage/Carports; Irrigation System; Drainage;
Retaining Walls; Walkways, Fencing; Refuse Containment & Cleanliness, Hazardous
Material Storage
                     
Building /
Mechanical
systems
   
HVAC; Electrical; Boilers; Water Heaters; Fire Protection; Sprinklers, Plumbing;
Sewer; Solar Systems; Elevators/Escalators; Chiller Plant, Cooling Towers;
Building Oxygen Systems; Intercom System; PA System; Security Systems
                     
Building
Exteriors
   
Siding; Trim; Paint; Windows: Exterior Entry Ways; Stairs; Railings; Balconies;
Patios; Gutters; Downspouts; Foundations; Doors; Façade; Structure (Beam/Joist)
                     
Building Roofs
   
Roof Condition; Roof Access; Top Floor Ceilings; Shingles/ Membrane; Skylights;
Flashing; Parapet walls; Mansard roofs.
                     
Occupied
Units / Space
   
HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles; Windows;
Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom accessories;
Plumbing Fixtures; Storage; Basements/Attics
                     
Vacant Units /
Space /
Hotel Rooms
   
HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles; Windows;
Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom accessories;
Plumbing Fixtures; Storage; Basements/Attics
           

 

Copyright 2008 Mortgage Bankers Association, Washington, DC  1

 
 
 

--------------------------------------------------------------------------------

 
 
Inspection - Physical Condition     
 

         
Down Units /
Space /
Hotel Rooms
   
HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles; Windows;
Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom accessories;
Plumbing Fixtures; Storage; Basements/Attics
                     
Interior
Common
Areas
   
Mailboxes; Reception Area; Lobby; Food Courts; Dinning Areas; Kitchen; Halls;
Stairways; Meeting Rooms; Public Restrooms; Storage; Basement; Healthcare
Assistance Rooms; Pharmacy / Medication Storage; Nurses Station
                     
Amenities
   
Pool; Clubhouse; Gym; Laundry Area / Rooms; Playground; Wireless Access;
Restaurant/Bar; Business Center; Sport Courts; Spa; Store; Media Center
                     
Management
Competence
   
Professionalism; Ability to respond to questions; knowledge of property;
knowledge of neighborhood/ market; preparedness for inspection; had all
requested paperwork; tenants notified
           

 
Exterior - Additional description of the property conditions:
 
 
 
 
Interior - Additional description of the property conditions:
 
 
 

 
 Deferred Maintenance Items

 
Identify Item and Describe Condition (including location)
Rating
Photo
#
Life
Safety
Est. Cost
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

 

Copyright 2008 Mortgage Bankers Association, Washington, DC  2

 
 
 

--------------------------------------------------------------------------------

 
 
 

                     
Standard Inspection Form
 
   
Inspection Date
 
Time    
 
 
Property City
 
Loan Number
 
 
Property State/Country
 
/
#####  
Property Name
 
 
Overall Property Rating
 

 
Photos

 
(GRAPHIC) [img010_v1.jpg]
 
 
1

--------------------------------------------------------------------------------

 
 
Inspection - Mgmt Interview

                      (keybank real estate capital logo) [img009_v1.jpg]        
                                Standard Inspection Form                      
Inspection Date
 
Time   
   
Property City
   
Loan Number
       
Property State/Country
 
/
  ##### 
Property Name
       
Overall Property Rating
                       
Management Information & Interview

 

             
Management Company Name
   
Phone Number
   
Name of Information Source
                                     /
 
Email Address
   
Role or Title of Information Source
   
Length of time at property
 
Management Affiliation
   
Mgmt change from last inspection
##### 

     
In your opinion, how does the property perform compared to similar properties in
the area?
   
In your opinion, what is the average percentage of vacancy in similar properties
in the area?
   
Based on market survey, what is the current average rents paid in the area ($
per square foot/units/beds)?
   
In your opinion, explain the reason for any variance on vacancy & rents between
the market and the subject property:
               
In the past 12 months, have there been any fires, significant water intrusions
or other property damage?
   
If yes, explain the location on the property, costs associated, any insurance
claims submitted, resolution & leaseability:
               
In the past 12 months, to the best of your knowledge, have any code violations
been received?
   
If yes, please describe the violation, the costs associated and any resolution
or outstanding issues:
               
Is the property undergoing any significant rehab/construction?
   
If yes, explain the location, size and estimated costs:
               
Is the property in compliance with ALL O&M Plan(s)?
   
(Plans such as, but not limited to, Operations and Maintenance, Moisture
Management and Environmental Remediation.)
   
If no, please explain which plan(s), the requirements, noncompliance items and
estimated costs:
               
Any change or violations of a Franchise Agreement or License(s) at the property?
   
If yes, please explain any change or violation, costs & any resolution or
outstanding issues:
               
To the best of your knowledge, are there any lawsuits pending that may
negatively impact the property?
   
If yes, please explain:
               
Other Information or Comments:
               

 
Copyright 2008 Mortgage Bankers Association, Washington, DC
1



 
 

--------------------------------------------------------------------------------

 
 
Inspection - Multifamily
Standard Inspection Form
                                                                               
       
Inspection Date
   
Time
     
Property City
 
Loan Number
     
Property State/Country
 
 /
##### 
Property Name
     
Overall Property Rating
                                                                     
Multifamily, Mobile Homes, Cooperative Housing, Student Housing
                                                                   
Property Information
                                                                   
Heat at the Property
     
Gas at the Property
 
Water at the Property
     
Trash at the Property
 
Electric at the Property
     
Cable at the Property
 
Change to Major Employer
     
If yes, describe:
 
Change to Commercial/Retail
     
If yes, describe:
                                                                     
 Unit Breakdown
                                                                               
                                             
# of Bedrms
# of Bath
# of Units
Avg Ft2 / Unit
Monthly Rent
# Occupied
# Vacant
# Down
# Inspected
                                                                               
                                                               
Totals
                                                                               
                       
Tenant Profile
                                                         
   Corporate
   
Military
   
Seasonal
   
Seniors
   
Students
 
Other
#####
                                                                   
Property Condition
                                                                   
Detailed Report of Units Inspected
                                                                               
               
Unit #
# of Bedrms
# of Bath
Square Feet
Asking Rent
Current Use
 Overall Condition
                                                                               
                                                                               
                                                                               

 
Copyright 2008 Mortgage Bankers Association, Washington, DC
1

 
 
 

--------------------------------------------------------------------------------

 
 
 

                           
Inspection - Healthcare
       
Standard Inspection Form
 
   
Inspection Date
 
Time    
 
 
Property City
 
Loan Number
 
 
Property State/Country
 
/
#####  
Property Name
 
 
Overall Property Rating
 

 
Healthcare, Nursing Home, Hospitals

                                                                     
  Property Information
                                                                       
General Information
 
                                                                               
                                             
Total Number of Beds
     
Number of Beds Occupied
                                       
% Occupied
                                                                         
New Patients Currently being Accepted
         
Admission Waiting Period
                                     
Proximity to a Hospital
                                                                         
Level of Care Breakdown
 
                                                                               
                                           
Unit Type
Total #
Beds
Total # Beds Occupied
Total #
Units
Total # Units
Occupied
Avg. S.F. /
Unit
Monthly
Rent
# Beds
Vacant
                                                                               
                                                Totals                          
                                                           
Administrator’s Name
     
/
               
Length of Time at Property
             
Director of Nursing’s Name
     
/
               
Length of Time at Property
                                                                               
   
Direct Care Staff Numbers
 
Day
Evening
Night
Comments
       
Nurses -
RNs
                 
Nurses -
LPNs
                 
Other Direct Care
         
Non Direct Care Personnel
         
Total Staff
                                                                               
         
Regulatory / Licensing Agency Information
 
                                                                               
                                 
Name of the Agency
     
Contact Person
                  /
 
   
Expiration Date of Operating License
   
All Licenses Current
       
Date of last Medicare inspection
   
Property Medicare Certified
 
   
Date of last Medicaid inspection
   
Property Medicaid Certified
 
   
Please describe any violations, costs associated, resolution or outstanding
issues:
                 

 

Copyright 2008 Mortgage Bankers Association, Washington, DC 1

 
 
 

--------------------------------------------------------------------------------

 
 
Inspection - Healthcare



  Property Condition                          
Handrails in the halls
   
Exits clearly marked
   
Grab bars present in rest rooms
   
Intercom System
   
Staff interacts well with residents
   
Generator Function
   
Facility looks and smells clean
             
Additional description of any safety or deficiency issues observed:
                                                                               
                                   
Units or Beds Inspected
                                                                Down Units (List
the unit #)                                                                  
Detailed Report of Units Inspected
                             

 

 
Unit #
# of Bedrms
# of Bath
Square Feet
Asking Rent
Current Use
Overall Condition
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                               

 

Copyright 2008 Mortgage Bankers Association, Washington, DC 2

 
 
 

--------------------------------------------------------------------------------

 
 
 

                     
Standard Inspection Form
 
   
Inspection Date
 
Time    
 
 
Property City
 
Loan Number
 
 
Property State/Country
 
/
#####  
Property Name
 
 
Overall Property Rating
 

                             
Rent Roll
                                                               
Rent Roll Attached
     
(Select One)
   
Rent Roll Summary Attached
             
Single Tenant Property
     
Lease expires:
   
Hospitality Property
     
YTD ADR:
   
RevPAR: 
 
 
ADO: 
                       
Insert Rent Rolls in the space below using Excel commands or via Copy and Paste

 

Copyright 2008 Mortgage Bankers Association, Washington, DC 1

 
 
 

--------------------------------------------------------------------------------

 
 
Standard Inspection Form

                     
Inspection Date 
 
Time   
   
Property City   
 
Loan Number 
   
Property State/Country   
 
Property Name 
   
Overall Property Rating   
     

 
Maps
 

 

 
Regional Map
(graphic) [img011_v1.jpg]      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     
Neighborhood Map
(graphic) [img012_v1.jpg]      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Copyright 2008 Mortgage Bankers Association, Washington, DC
1

 
 
 

--------------------------------------------------------------------------------

 
 
Comprehensive Assessment Addendum

                      (keybank logo) [img009_v1.jpg]    
 
Standard Inspection Form
   
Inspection Date
 
Time   
   
Property City
 
Loan Number
   
Property State/Country
 
  /
    ##### 
Property Name
     
Overall Property Rating
 

 

         
Limitations of Field Assessment
 
Did you experience any of the following limitations to performing this field
assessment: (Choose Yes/No)
   
Management unavailable for interview or management experience on the property is
less than six months
   
Occupied units were unavailable for assessment, or the total number of units
available (occupied or unoccupied) was insufficient
   
Significant portions of the common areas, amenities or basements, etc. were
unavailable for assessment
   
Snow was covering most exterior areas (parking lots, roofs, landscape areas)
   
Other
       
None
       
Comment:
     

     
Comprehensive Property Assessment Ratings
     
1.
Life Safety (Choose the one that applies from the drop down menu):
     
Comment:
       
2.
Deferred Maintenance (Choose the one that applies from the drop down menu):
     
Comment:
       
3.
Routine Maintenance (Choose the one that applies from the drop down menu):
     
Comment:
       
4.
Capital Needs (Choose the one that applies from the drop down menu):
     
Comment:
       
5.
Level/Volume of issues noted and appropriate follow-up recommendations (Choose
the one that applies from the drop down menu):
     
Comment:
 

           
Overall Rating and Additional Comments
 
Overall Rating Scale:
 
 
     
1 = No substantial concerns observed. No further action required.
   
2 = Some minor issues noted. Limited follow-up required.
   
3 = Substantial and/or critical issues noted. Documented follow-up required.
   
4 = Overall condition showing signs of deterioration. Documented follow-up with
possible action plan required.
   
5 = Severe deferred maintenance observed. Follow-up and substantial action plan
required.
           
Comment:
 

         
Inspector Information
         
Seller/Servicer Certification
Date:
             
First Name:
       
Last name:
       
Title:
       
Phone Number:
      (graphic) [img013_v1.jpg] Email Address:      

 

Copywrite 2008 Mortgage Bankers Association, Washington, DC 1

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
TAX, INSURANCE, UCC, AND LETTER OF CREDIT CERTIFICATION
 
Amended & Restated Master Subservicing Agreement
 
 
D-1

--------------------------------------------------------------------------------

 
 
(BERKADIA LOGO) [img001_v1.jpg]
 
KEYCORP REAL ESTATE CAPITAL MARKETS
 
QUARTERLY SERVICING CERTIFICATION
 
RE: Deals: NL 1999-1, FULBBA 1998-C2, GFT 1998-1, DMARC 1998-C1, COMM 1999-1,
DLJ 1997-CF2, DLJ 1998-CF1, DLJ 1998-CF2, CHASE 1998-1, ASC 1997-D5, BS 1998-C1,
BS 1999-C1, JPM 2000-C9, MCFI 1998-MC2, SBMS 2000-C2, BACM 2000-2, LBUBS
2000-C4, CSFB 1998-C1, KEY 2007-SL1, MLFT 2006-1, CSMC 2006-TFL2, CSMC
2007-TFL1, UBS 2012-C1, CGCMT 2007-FL3, GECMC 2007-C1, CSMC 2007-TFL2, Lehman
LLF 2007-C5, LBCMT 2007-C3, CSMC 2007-C4, GS 2012-GC6, BACM 2008-1, JPMCC
2005-LDP4, MLMT 2005-CKI1, CSFBMSC 2005-C6, MLCFC 2006-2, CSMC 2006-C5, MLCFC
2007-5, CSMC 2007-C2, CSMC 2007-C3, COMM 2007-C9, JPM 2011-C5, UBS-CCMT 2011-C1,
JPM 2010-CNTR, WMCMT 2003-C1, WMCMT 2007-SL2, WMCMT 2007-SL3, GCCFC 2004-GG1,
GMACCMSI 2002-C3, GMACCMSI 2003-C1, GMSCSII 2004-GG2, MSMCII 2003-IQ6, PSSFC
1998-C1, GSMS 2012-GCJ7, PSSFC 1999-NRF1, PSSFC 1999-C2, BACM 2005-3, KEY
2000-C1, BACM 2005-5, BACM 2006-1, DLJ 2000-CKP1, CSFB 2001-CK1, CSFB 2001-CK3,
CSFB 2001-CKN5, CSFB 2001-CK6, CSFB 2002-CKP1, CSFB 2002-CKN2, SBMS 2002-KEY2,
CSFB 2002-CKS4, CSFB 2003-CK2, CSFB 2003-C3, CSFB 2003-C4, CSFBCM 2004-C1, MLMT
2004-MKB1, MLMT 2004-KEY2, CSFBMSC 2004-C4, CSFBMSC 2004-C5, MLMT 2005-MKB2,
CSFBMSC 2005-C2, CSFBMSC 2005-C4, BAML 2012-CRLN, LBCMT 1998-C1, BOA 2001-PB1,
BOA 2002-PB2, GECMC 2003-C1, GECMC 2003-C2, MSCI 1999-WF1, AMRS-RM1, Highland
Park CDO I, HMI l-CRE CDO 2007-1.
 
Pursuant to the Servicing Agreement(s) between KeyCorp Real Estate Capital
Markets and Berkadia Commercial Mortgage LLC, I certify with respect to each
mortgage loan serviced by us, as noted above, for KeyCorp Real Estate Capital
Markets of the quarter ending September 30, 2012 except as otherwise noted
below:
 
All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.
 
All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents.
 
On all required insurance policies, the loss payee is in the name of the Trust.
 
All UCC Financing Statements have been renewed prior to expiration.
 
All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.
 

       
118 WELSH ROAD
HORSHAM, PA 19044
215.328.3200
BERKADIA.COM

 
Amended & Restated Master Subservicing Agreement
 
 
D-2

--------------------------------------------------------------------------------

 
 
All letters of credit are transferred to the Trust as beneficiary and are
properly renewed.
 
Lockboxes are being serviced in accordance with the loan documents.
 
All required loan documents, third party reports and underwriting files are
complete and all applicable loan documents have been properly assigned to the
Trust.
 
Exceptions: none to report
 
Berkadia Commercial Mortgage
 
-s- william dohetry [img002_v1.jpg]
 
William Doherty
Vice President
October 2, 2012
 
Amended & Restated Master Subservicing Agreement
 
 
D-3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
ACCOUNT CERTIFICATION
 

Securitization:           Subservicer:                 New Account        
Change of Account Information        

 
Indicate purpose of account (check all that apply):
             Principal & Interest   Deposit Clearing                Taxes &
Insurance   Disbursement Clearing                Reserves (non-interest bearing)
  Suspense                Reserves (interest bearing)  

 

Account Number:      Account Name:           Depository Institution (and
Branch):  

 

  Name:  

 

  Street:  

 

  City, State, Zip:   

 

  Rating Agency:   Rating:    

 
Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.
 

Prepared by:  

 

Signature:  

 

Title:  

 

Date:  

 

Telephone:    Fax:   

 
Amended & Restated Master Subservicing Agreement
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF SUBSERVICER PERFORMANCE CERTIFICATION
 
Re:           [TRUST]
 
The undersigned a [title/officer] of Berkadia Commercial Mortgage, LLC, a
Delaware limited liability company, as subservicer (the “Subservicer”) under
that certain subservicing agreement dated and effective as of [_____________,
2012] (the “Subservicing Agreement”) between Subservicer and KeyCorp Real Estate
Capital Markets, Inc. (“KRECM”) whereby the Subservicer agreed to perform
certain of KRECM’s servicing responsibilities under that certain pooling and
servicing agreement dated as of [_____________] (the “Pooling and Servicing
Agreement”) among [LIST THE PARTIES TO THE PSA], on behalf of Subservicer,
certify to [Name of Certifying Person(s) for Sarbanes-Oxley Certification],
KRECM, the Trustee, the Depositor and their respective officers, directors and
affiliates, and with the knowledge and intent that they will rely upon this
certification, that:
 
1.           I have reviewed the servicing reports relating to the Mortgage
Loans delivered by the Subservicer to KRECM pursuant to the Subservicing
Agreement, including all information, disclosures and reports required under
Section 3.06 (collectively, the “Subservicer Reports”), during the year 20__
(the “Relevant Period”);
 
2.           Based on my knowledge, with respect to the Relevant Period, all
servicing information, disclosures and reports required to be submitted by the
Subservicer to KRECM pursuant to the Subservicing Agreement, including all
information, disclosures and reports required under Section 3.06 for the
Relevant Period, have been submitted by the Subservicer to KRECM;
 
3.           Based on my knowledge, the information contained in the Subservicer
Reports, taken as a whole, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements made, in
light of the circumstances under which such statements were made, not misleading
with respect to the Relevant Period;
 
4.           I am responsible for reviewing the activities performed by the
Subservicer and, based on my knowledge and the compliance review conducted in
preparing the annual compliance statement required under Section 3.06(f) of the
Subservicing Agreement, during the Relevant Period, and except as disclosed in
the annual officer’s certificate required under such Section 3.06(f), the
Subservicer has fulfilled its obligations under the Subservicing Agreement; and
 
5.           The Subservicer’s report on assessment of compliance with servicing
criteria and the related attestation report on assessment of compliance with
servicing criteria required to be delivered in accordance with the Subservicing
Agreement discloses all material instances of noncompliance by the Subservicer
with the Relevant Servicing Criteria.
 
SUBSERVICER:
BERKADIA COMMERCIAL MORTGAGE LLC,
a Delaware limited liability company
 

By:    Date:    Name:       Title:         

 
Amended & Restated Master Subservicing Agreement
 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
TASK LIST
 
(See Attached)
 
Amended & Restated Master Subservicing Agreement
 
 
G-1

--------------------------------------------------------------------------------

 
TASK LIST
 
Scope of Sub-Servicing Responsibilities
 

  
Function
Berkadia
KRECM
1
Loan Set-Up
     
External Conversion
   
(a)
Develop initial conversion plan/contacts
X
X
(b)
Determine data/file conversion process (manual, electronic or combination)
X
X
(c)
Reconcile new loan set-up Information
X
X
(d)
Approval of conversion trial balance
X
X
(e)
Set-up new loan in loan servicing system
X
 
(f)
Transfer imaged loan files
 
X
(g)
Identify and Index the loan documents post transfer
X
 
(h)
Apply closing funds to loan servicing system (as directed) or extract
information into a spreadsheet to direction application of funds
X
 
(i)
Follow-up on document exceptions, post-closing items, missing documents,
insurance information, escrows… (i.e. certificate of occupancy, side letter
agreement requirements)
X
X
(j)
Notice to borrowers (Welcome Letter/Good-bye Letter)
X
X
2
 Investor Reporting
   
(a)
Prepare investor reporting package in accordance with servicing agreement for
delivery to KRECM
X
 
(b)
Prepare and execute remittances and distribute remittance reports for delivery
to KRECM
X
 
(c)
Provide access to monthly cash account reconciliations, including copies of
monthly bank statements for all deposit, escrow and reserve accounts.
X
 
(d)
Provide InvestorView access to KRECM
X
 
3
General Servicing
   
(a)
Administer borrower customer service and correspondence
X
 
(b)
Provide [ILLEGIBLE] reports as may be reasonably requested by KRECM
X
 
(c)
Monitor all payments due and contact borrowers if not received by end of grace
period and maintain log
X
 
(d)
Prepare demand letters and mall to borrower.
X
 
(e)
Provide access to monthly billing statements to borrowers via LoanView
X
 
(f)
Provide LoanView access to borrower
X
 
(g)
Monitor maturity dates and send written notice to borrowers
X
 
(h)
Monitor date-driven trigger events
X
 
(i)
Review and assess late charges and default interest
X
 

 
Amended & Restated Master Subservicing Agreement
 
 
G-2

--------------------------------------------------------------------------------

 
 

 
Function
Berkadia
KRECM
(j)
Negotiate and approve late charge waivers conditional upon PSA authority
X
 
4
Insurance Administration
   
(a)
Analyze insurance coverage, ensure minimum carrier requirements meet underlying
loan documents and KRECMPSA/Subservicing agreement requirements
X
 
(b)
Verify mortgagee clause on Insurance policies complies with loan documents and
KRECM requirements
X
 
(c)
Monitor policy expiration; run expiration report and review documents to update
the Information
X
 
(d)
Send expiration notices to borrower and obtain renewal evidence of coverage
X
 
(e)
Contact Insurance agents and/or borrowers, as necessary
X
 
(f)
Insurance coverage [ILLEGIBLE] approval; if required under the PSA
X
X
(g)
Provide Insurance Certification in accordance with the Subservicing Agreement
X
 
(h)
Disburse Insurance premiums from escrow accounts
X
 
(i)
Administer forced place Insurance
X
 
(j)
Approval to Berkadia for forced place Insurance premiums; if required under PSA
X
X
(k)
Prepare monthly Insurance status reports
X
 
(l)
Maintain original Insurance policies or certificates in the imaged file
X
 
5
Property Tax Administration & Escrow Analysis
   
(a)
Take assignment of a tax contract from the prior servicer (or establish for
additional/new loans) all escrowed and non-escrowed loans with tax service
X
 
(b)
Monitor tax status on non-escrowed loans and obtain verification of paid taxes
X
 
(c)
Contact borrowers regarding property tax issues, as necessary
X
 
(d)
Contact taxing authorities, as necessary
X
 
(e)
Provide KRECM with a report setting forth upcoming tax payments due
X
 
(f)
Disburse tax payments on escrowed loans
X
 
(g)
Preparation of delinquent tax status reports
X
 
(h)
Prepare escrow analysis annually at a minimum or as required to meet payment
needs
X
 
6
Reserve Administration
     
Collection/Deposit/Disbursement of Reserves
 
 
(a)
Collect and deposit reserves from borrower in accordance with loan documents
X
 

 
Amended & Restated Master Subservicing Agreement
 
 
G-3

--------------------------------------------------------------------------------

 


   
Function
 
Berkadia
KRECM
(b)
 
Compile reserve draw package/analysis, to include list of deficiencies, current
reserve balances, relevant release provisions from loan documents and any
additional information necessary for determining release
 
X
 
(c)
 
Review, approve and disburse reserve draw package/analysis
 
X
 
(d)
 
Advise borrower of release decisions (i.e. full or partial denials)
 
X
 
(e)
 
Maintain electronic copies of documentation regarding approved and disbursed
reserve draws
 
X
     
Holdback/Earn out Reserve Administration
     
(f)
 
Account set-up and maintenance/funds management
 
X
 
(g)
 
Request release on behalf of borrowers
 
X
 
(h)
 
Analyze and [ILLEGIBLE] release package and make recommondation
 
X
 
(i)
 
Issue disbursement approval, if required
 
X
 
(j)
 
Construction loans to be agreed upon separately
   
N/A
7
 
ARM Administration
     
(a)
 
Perform ARM payment adjustments & coordinate borrower notices
 
X
 
(b)
 
Tracking Indexes
 
X
 
8
 
Collateral Services
         
UCC’s
     
(a)
 
Maintain [ILLEGIBLE] system for UCC filing due dates
 
X
 
(b)
 
Prepare and file UCC continuations and terminations, coordinate KRECM execution,
if necessary
 
X
 
(c)
 
Payment of recording fees for UCC renewal filings reimbursement to be paid by
Borrower
 
X
 
(d)
 
Preparation of UCC status reports
 
X
     
Letters of Credit
     
(e)
 
Retain original letter of credit and provide a copy to Berkadia
   
X-Trustee
(f)
 
Review terms of letter of credit to ensure compliance with loan documents
 
X
 
(g)
 
Letter of credit administration, including setting up in loan servicing system
and monitoring
 
X
 
(h)
 
Notify KRECM borrower of expiring letter of credit
 
X
 
(i)
 
Coordinate letter of credit draw, release and renewals and coordinate with
borrower, KRECM and issuer, as necessary, in accordance with loan documents and
the Subservicing Agreement
 
X
 
(j)
 
Provide quarterly letter of credit status report
     
9
 
Treasury Management
     
(a)
 
Establish and maintain custodial and escrow /reserve accounts
 
X
 
(b)
 
Reconcile custodial/escrow and reserve accounts
 
X
 
(c)
 
Manage special borrower investments, if applicable
 
X
 


Amended & Restated Master Subservicing Agreement
 
 
G-4

--------------------------------------------------------------------------------

 


 
Function
Berkadia
KRECM
(d)
Track Indexes for monthly posting of Interest on escrow/reserve accounts
X
 
(e)
Pay borrower Investment Income as required for escrow/reserve accounts
X
 
10
Lockbox Administration1
   
(a)
Upon a trigger event, Initiate set-up of lockbox account and
administration/funds management and disbursement authority
X
 
(b)
Application of payments; remittance of operating expenses; delivery of  excess
funds back to borrowers, as applicable
X
 
(c)
Termination of lockbox accounts for defeased and paid-off loans
X
 
11
Payment Processing
   
(a)
Prepare and make available billing statements on-line via LoanView
X
 
(b)
Offer Automated Clearing House(ACH)/Pre-Authorized Payment(PAT)/lockbox or wire
payment options to borrowers. Confirm to borrower ACH/PAT activation.
X
 
(c)
Collect all regular principal and Interest, escrow and reserve payments In
accordance with loan documents
X  
(d)
Process returned Items(ACH or NSF checks)
X  
12
Borrower/Loan Inquiries
 
   
Borrower Initiated Special Requests1
   
(a)
Borrower contact and gathering of required documents/data
X
 
(b)
Underwriting and preparation of case memorandum
X
 
(c)
Approval of transaction; if required under PSA and pursuant to the subservicing
agreement
X
X
(d)
Closing document preparation/ finalization/ recording
X
 
(e)
Image closing documents and updates loan sevicing system
X
   
Other Special Requests
   
(f)
Response to bankruptcles, requests for discounted payoffs, workouts,
restructures, forbearances, etc…per subservicing agreement
X
 
(g)
Response to casualty and condemnation Issues per subservicing ageement
X
 
13
Collateral Survelliance
     
Financial Statements and Rent Rolls
   
(a)
Maintain monitoring systems for financial statements CREFC requirements
X  
(b)
Contact borrower requesting financial Information, rent rolls and Argus runs as
required under laon documents
X  
(c)
Review and spread financial statements (in accordance with CREFC requirements)
X  
(d)
Monitor financial analysis driven trigger events
X  

 

--------------------------------------------------------------------------------

1 Borrower initiated Requests include the following types of transactions: (i)
Assumption; (ii) Due on sale/Transfer of Ownership; (iii) Modification; (iv)
Extension; (v) Waiver; (vi) Consent; (vii) Lease / SNDA approval; (viii)
Property Management Change; (ix) Release of collateral; [ILLEGIBLE].
 
Amended & Restated Master Subservicing Agreement
 
 
G-5

--------------------------------------------------------------------------------

 
 

 
Function
Berkadia
KRECM
(e)
Complete annual rent roll analysis, In accordance with CREFC requirements.
X
 
(f)
Load rent roll data, as per sub-servicing agreement.
X
 
(g)
Image financial statements and rent rolls
X
 
(h)
Obtain annual budgets from borrowers and analyze for approval /rejection, If
required
X
   
Property Inspections
   
(i)
Maintain monitoring system for inspection due dates
X
 
(j)
Perform Inspections
X
 
(k)
Review and approve inspections reports
X
 
(l)
Update system with inspection results
X
 
(m)
Image inspection reports
X
 
(n)
Follow-up on deffered maintanance items
X
 
14
Loan Payoffs
   
(a)
Prepare payoff calculations including prepayments and prepayment fee in
accordance with loan documents and deliver to KRECM for  review/approval in
accordance with the Subservicing Agreement, if required
X
X
(b)
Prepare prepayment penalty waivers; and / or obtain approval if required under
PSA
X
X
(c)
Upon approval in accordance with the Subservicing Agreement, forward approved
payoff quote to borrower
X
 
15
IRS Reporting
   
(a)
Preparation of IRS reporting (1098’s and 1099’s or other tax reporting
requirements)
X
 
(b)
Delivery of IRS reporting to borrowers and IRS
X
 
16
Records Management/ Releases - Asset files
   
(a)
Original credit/collateral file management (*note if third party custodian)
N/A
X -Custodian
(b)
Maintain imaged servicing file
X
 
(c)
Determination regarding release of loan collateral pursuant to loan documents or
borrower request per subservicing agreement
X
 
(d)
Prepare and forward release documents for execution in accordance with the
subservicing agreement
X
 
17
Annual Subservicer Requirements
   
(a)
Provide annual Independent accountants servicing report (USAP)
X
 
(b)
Provide annual officer’s certificate as to compliance
X
 
(c)
Provide annual errors and omissions update
X
 
(d)
Cooperate with compliance audit requests of KRECM
X
 
18
Information Technology
   
(a)
If requested, provide financial reporting transmissions once mutually agreed
upon
X
 

 
Amended & Restated Master Subservicing Agreement
 
 
G-6

--------------------------------------------------------------------------------

 


EXHIBIT H
 
ACKNOWLEDGMENT AGREEMENT
 
MORTGAGE LOAN ACKNOWLEDGEMENT AGREEMENT
 
By execution and delivery of this Mortgage Loan Acknowledgement Agreement (the
“Acknowledgement Agreement”), KEYCORP REAL ESTATE CAPITAL MARKETS, INC.
(“KRECM”) and BERKADIA COMMERCIAL MORTGAGE LLC (“Subservicer”) hereby agree that
Subservicer shall service the mortgage loan(s) set forth on the attached
Schedule A (the “Mortgage Loan(s)”) in accordance with pursuant to that certain
Subservicing Agreement (the “Subservicing Agreement”) dated as of March [30],
2012, between KRECM and Subservicer.
 
Pursuant to the Subservicing Agreement, the effective date of the commencement
of services with respect to the Mortgage Loan(s) shall be [INSERT SERVICING
DATE].  [The Master Servicer appointed under the related PSA for the Mortgage
Loans shall be [INSERT NAME OF MASTER SERVICER]]. Subservicer hereby accepts and
assumes the servicing responsibilities with respect to the Mortgage Loan(s), all
in accordance with the terms and provisions of the Subservicing Agreement.
 
All terms and conditions of this transaction shall be governed by the
Subservicing Agreement.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Subservicing Agreement.
 
This Acknowledgement Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, KRECM and Subservicer have caused their names to be signed
hereto by duly authorized officers.
 
Dated as of [INSERT DATE OF DOCUMENT].
 

  KEYCORP REAL ESTATE   BERKADIA COMMERCIAL   CAPITAL MARKETS, INC.   MORTGAGE
LLC           By:     By:    

 

  Name:     Name:    

 

  Title:     Title:    

 
Amended & Restated Master Subservicing Agreement
 
 
H-1

--------------------------------------------------------------------------------

 

EXHIBIT I
 
TRANSFER INSTRUCTIONS
 
(See Attached)
 
Amended & Restated Master Subservicing Agreement
 
 
I-1

--------------------------------------------------------------------------------

 
(BERKADIA LOGO) [img003_v1.jpg]
COMMERCIAL/MULTIFAMILY MORTGAGE LOAN SERVICING
TRANSFER INSTRUCTIONS –(Insert Deal Name)

 
CONTACTS
 
Conversions - Servicing:
Emma Robinson
Phone: (215) 328-1765
Email: Emma.Robinson@berkadia.com
 
Email:
 
Acquisition.Conversions@berkadia.com
 

 
DELIVERY INSTRUCTIONS
 
Mortgage File Shipment and Related Correspondence:
 
Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, PA 19044
ATTN: Emma Robinson
 

 
Wire Instructions:
 
Wells Fargo Bank NA
San Francisco, CA
ABA # 121-000-248
ACCT # 4946503687
Account Name: Berkadia Commercial
Mortgage LLC
Ref:

 
Amended & Restated Master Subservicing Agreement
 
 
I-2

--------------------------------------------------------------------------------

 

A.       LOAN SET-UP INFORMATION REQUIRED FROM SELLER OR SELLER’S SERVICER:
 
Seller or Seller’s SERVICER shall cause the prior servicer or subservicer, as
applicable, to provide Purchaser with loan information electronically by the
transfer date. Should data not be available electronically due to system
restrictions or incompatibility, detailed printouts should be forwarded
immediately. Please email the requested data to the department email account of
Acquisition.Conversions@Berkadia.com
 
B.       REQUIRED REPORTS
 
General:
                                                                                        

Due:  Report Type:                  Description:    
 Transfer Date
 Trial Balance
In Seller/Servicer number order, to include but not limited to; all payment
constants account balances and next payment due date
 Transfer Date
 Loan History
From inception of loan servicing through Transfer Date
 Transfer Date
 Remittance Instructions
A list of all investors and broker strips including contact names, addresses and
wire instructions.
 Transfer Date
 Hard Lockbox
Any loans with hard lockboxes along with bank name, contact information and
copies of the agreements.
 Transfer Date
 Auto-Debit
Any loans that pay through ACH or auto-debit.
 Transfer Date
 Non-Cash Investments
To include Treasuries, Cert of Deposit or other vehicle of Investments. Please
information necessary to properly identify securities or investments.
 Transfer Date
 Letters of Credit
To include, the Bank name, amount of credit, expiration date and name of loan
affected.
 Transfer Date
 Inspection
To include: Date of Last Inspection, Next Inspection Date, Last Quality Rating,
Delinquent Inspections & any deficiencies that require immediate attention.
 Transfer Date
 UCC
To include: Jurisdiction, Filing Number(s), Original Filing Dates and Next
Filing Dates.
 Transfer Date
 Payoffs
Listing of all loans with payoff statements issued 30 days prior to Transfer
Date.
 Transfer Date
 Advances
Reconciliation and Officers’ Certificate relating to recoverability of advances.
 Transfer Date
 Suspense Balance
Description of all funds that are in suspense.

 
Amended & Restated Master Subservicing Agreement
 
 
I-3

--------------------------------------------------------------------------------

 
 
Tax &
Insurance:                                                                                                     
 

Due:  Report Type:    Description:      
 Transfer date
 60 Day Report
Listing of any tax payments or insurance premiums due within 60 days of Transfer
Date.
 Transfer date
 Special Issues
To include tax abatements, partial payments, taxes paid under protest, etc.
Listing should contain the related tax parcel #, amount abated, tax authority
and expiration date.
 Transfer date
 Insurance Cancellations
Listing of pending insurance cancellations.
 Transfer date
 Pending Loss Draft
Provide date, cause, amount of loss, proceeds received to date and current
status.
 Transfer date
 Tax Delinquencies
Report should contain the related tax parcel #’s, delinquent tax amount, penalty
amount, taxing authority and due dates.

 
Ground Leases/Rents, Reserves & Pending Special
Requests:                                                                                                       
 

Due: Report Type:    Description:      
 Transfer date
 Ground Leases
Listing of all loans with Ground Leases and report of any rents due within 60
days of transfer. 
 Transfer date
 Reserves
Listing of all reserves for each loan including the type, monthly constants, and
if reserves are held in an interest or non interest bearing account.
 Transfer date
 Special Requests
Listing of any loans with pending modifications, assumptions, partial releases
or any type of transaction that may change the current status or terms of the
loan.

 
Special Loan Covenants:
                                                                                                        

Due: Report Type:    Description:      
 Transfer date
 Trigger Events
Listing of any Borrower covenants or changes to loan terms that are required to
be tracked and acted upon; i.e. DSCR limits, payment increases or reserve
start-ups.
 Transfer date
 Financial Reporting
Listing of Borrower reporting requirements and due dates for each loan.

 
C.        TRANSFER OF FUNDS
 
1.           On the Transfer Date, all cash and money market escrow funds are to
be wired via federal funds via the instructions provided. A Trial Balance
showing how to
 
Amended & Restated Master Subservicing Agreement
 
 
I-4

--------------------------------------------------------------------------------

 
 
breakdown the incoming funds on a loan to loan basis should be supplied as of
the Transfer Cut-off Date.
 
D.        MORTGAGE LOAN FILES
 
1.           Seller shall cause the prior servicer or subservicer, as
applicable, to deliver to Purchaser all mortgage loan files, working files and
origination files 2 days prior to the Transfer Date. Berkadia encourages the
transfer of loan documents in electronic format. If loan documents are to be
sent electronically, please see Section G of these Transfer
 
Instructions. If electronic format is not possible, file shipments are to be
accompanied with an inventory listing itemizing the loan numbers and type of
file contained in each box. Files will contain but not be limited copies of the
following:
 
 
●
Mortgage Note

 
●
Loan Agreement (if applicable)

 
●
Recorded Mortgage/Deed of Trust with Legal Description

 
●
Mortgage Assignments

 
●
Title Insurance Policy

 
●
Any Modifications

 
●
All related UCC filings, continuations, amendments and assignments

 
●
Cash Management/Lockbox Agreements

 
●
Reserve/Escrow Agreements

 
●
Any correspondence or notices regarding ARM loans

 
●
Financial Statements

 
●
Property Inspections

 
●
Original Appraisal

 
●
Phase I environmental report

 
●
Paid real estate tax receipts

 
●
Current hazard insurance policies

 
●
Letters of Credit

 
●
Copies of any Lease

 
●
Copies of all current CREFC Operating Statement Analysis Reports and CREFC NOI
Adjustment Worksheet

 
E.     NOTIFICATIONS
 
 
1.
Goodbye/Hello Letters - Seller or Seller’s Servicer shall prepare and provide
copies of the “goodbye/hello” letter to Purchaser five business days prior to
transfer date.

 
2.
Letters of Credit – Seller or Seller’s Servicer shall prepare and send to
Purchaser copies of letters to Bank with proof of assignment to current
Lender/Trustee as Beneficiary named on Letters of Credit. Seller or Seller’s
Servicer shall also forward copies of letters to Bank notifying the change of
Servicer five business days prior to transfer date.

 
3.
Lock Box Notification Letters – Seller of Seller’s Servicer shall prepare and
provide copies to Berkadia a listing of all Hard Lock Box accounts along with
copies of notification letters forwarded to Institutions regarding existing hard
lockboxes five  business days prior to transfer date.

 
4.
Non Cash Investments – Seller of Seller’s Servicer shall prepare and provide
copies to Berkadia a listing of all Non Cash Investments and notification
letters forwarded to

 
Amended & Restated Master Subservicing Agreement
 
 
I-5

--------------------------------------------------------------------------------

 
 
Institutions holding existing non-cash investments five business days prior to
transfer date.
 
 
5.
Ground Leases – Seller of Seller’s Servicer shall prepare and provide copies to
Berkadia of letters informing Ground Lessor of transfer five business days prior
to transfer date. Example attached.

 
 
6.
Tax & Insurance Letters – Seller or Seller’s Servicer shall prepare and provide
copies to Berkadia of letters forwarded to tax authorities and insurance agents
regarding the change of servicer five business days prior to transfer date.
Examples attached.

 
F.         CONTINUED SERVICING RESPONSIBILITIES OF SELLER OR SELLER’S SERVICER:
 
Among other things, it is also the responsibility of the Seller/SERVICER to
perform the following:
 
 
●
Pay real estate tax, hazard insurance that are due within 30 days of the
Transfer Date (i.e. Transfer Date of July 15, 2011 R/E Tax bill due July 30,
2011 - to the extent Seller/Servicer has received a bill, this bill would be
paid by Seller/Servicer prior to the Transfer Date). If a bill has not been
received, a listing of such Loans must be provided to Purchaser including the
due date, payment amount, and payee information.

 
●
Perform and submit required property inspections on any Mortgage Loan that has
an inspection due to the Investor within 30 days of the Transfer Date (i.e.
Transfer Date July 15, 2011, property inspection due to Investor on July 30,
2011 - this inspection would be performed by Seller/Servicer and submitted to
Investor by July 15, 2011).



 
●
Collect applicable financial statements from the mortgagors and perform the
appropriate operating statement analysis on each Mortgage Loan.

 
●
File UCC-3 Continuations in the appropriate jurisdictions.

 
●
Immediately notify and forward all funds or correspondence received by
Seller/Servicer on the related Loans after the Transfer Date to Purchaser via
recognizable overnight courier or fed funds wire transfer within 1 business day
of receipt.

 
●
Prepare and report all tax information to the Internal Revenue Service and
provide Borrowers with any and all tax information (i.e. Forms 1098 & 1099)
through to the date of Transfer.

 
G.        Electronic Document Formatting Requirements
 
 
1.
Each loan should be saved into individual folders with the images (documents)
for each loan supplied within the folder.

 
 
2.
Each image (document) should be saved in a pdf file format or CCITT Group 4
multi-page tif.

 
 
3.
Each image (document) should be named by its existing loan or document type.
(e.g. 12345.pdf or Promnote.pdf ) No Special Characters.

 
 
4.
No DVD’s

 
Amended & Restated Master Subservicing Agreement
 
 
I-6

--------------------------------------------------------------------------------

 
Attachment 1 - Revised
Goodbye-Hello Letter
 
(Transfer Date)
 
[Mortgagor]
 
c/o [Management Company]
 
[Address]
 
[City, State, Zip]
 
RE:    [Seller/Servicer] Account #
 
Berkadia Commercial Mortgage LLC Loan # [ ]
 
   [Project Name]
 
Dear: [Contact Name]:
 
The servicing of your loan has been transferred from          to Berkadia
 
Commercial Mortgage LLC effective Transfer Date. The transfer of servicing of
your
 
mortgage loan does not affect any term or condition of your mortgage instruments
or lease.
 
We appreciate the opportunity to have serviced your loan.
 
Berkadia Commercial Mortgage LLC is pleased to announce Loan View, our exclusive
Berkadia Mortgage Site for borrowers.
 
Effective with the payment due ______, your monthly billing statement will be
available on
 
our website. We have eliminated the mailing of monthly billing statements. The
monthly statements are available on our Loan View website 10 days prior to the
subsequent month’s payment due date. If you are unable to view your monthly
billing statement, please contact your Client Relations Manager. If you need to
access/print the billing statement for your records, just access the billing
statements through the Loan View website via the directions below.
 
You will be able to view, print or download scheduled billing statements via our
website – https://loanview.Berkadia.com- 24 hours a day, 7 days a week. Berkadia
Commercial Mortgage LLC is a paperless corporation, as such the billing
statements are sent out via fax or email each month, they are not mailed. To
have this information sent out automatically, please register on our website by
following the steps below:
 
1- Go to https://loanview.Berkadia.com
2- Click on “Please register with us”
 
Amended & Restated Master Subservicing Agreement
 
 
I-7

--------------------------------------------------------------------------------

 
 
3- Accept the Terms of Use Agreement
4- Follow the prompts for information
 
You can also set up for Auto Debit on this website to ensure your payments are
received promptly.
 
Amended & Restated Master Subservicing Agreement
 
 
I-8

--------------------------------------------------------------------------------

 
 
Please forward your______ payment to the following address (To ensure proper
credit
 
please note the new Berkadia loan number on your check):
 
Berkadia A
Lockbox #9067
P.O. Box 8500
Philadelphia, PA 19178-9067
REF: Berkadia ln #
 
In the event any such payments are being made or will be made via wire transfer,
please direct all such payments to:
 
Wells Fargo Bank, NA
For wire – ABA #121-000-248
For ACH – ABA #031-000-503
Credit To: Berkadia Commercial Mortgage
420 Montgomery Street
San Francisco, CA 94104
Account #2100012537715
 
Berkadia Finance Inc is available to assist you with questions regarding the
transfer of servicing. You may contact Client Relations Department at
1-888-334-4622, from 8:00 a.m. to 5:00 p.m. EST, Monday through Friday. Please
forward all written correspondence to 118 Welsh Road, Horsham, PA 19044.
 
In compliance with federal regulations, we ask that you please provide us,
within 30 days of the date of this letter, a completed W-9 form, listing the
appropriate tax identification number for the borrowing entity. The information
from this form will be utilized during annual interest reporting.
 
Berkadia Commercial Mortgage LLC looks forward to servicing your mortgage loan
and is committed to providing you quality, personal service and Total Customer
Satisfaction.
 
                                    Sincerely,
 
Amended & Restated Master Subservicing Agreement
 
 
I-9

--------------------------------------------------------------------------------

 

Attachment 2
 
Form Tax Notification
 
[CLOSING DATE]
 
City of
 
County Tax Collector
 
RE: Loan #
 
Berkadia Loan #
Name of Project
Parcel
 
LEGAL DESCRIPTION ATTACHED
 
Dear: Sir/Madam:
 
Please take notice that effective this date; the referenced mortgage loan was
transferred for servicing to Berkadia Commercial Mortgage LLC
 
Accordingly, please annotate your file regarding the above project to reflect
the new servicer on all-relevant tax bills, assessments and correspondence
effective immediately and forward such items to the address shown below:
 

    Berkadia Commercial Mortgage LLC           118 Welsh Road           Horsham,
PA    19044-6657 Attention: Tax    Department Telephone:    (888) 334-4622
Facsimile:    (215) 328-0101

 
Amended & Restated Master Subservicing Agreement
 
 
I-10

--------------------------------------------------------------------------------

 
 
Thank you for your cooperation in this matter.
 

  Sincerely,       Sellers/Servicer Name      
Title
     
Phone

 
Amended & Restated Master Subservicing Agreement
 
 
I-11

--------------------------------------------------------------------------------

 

Attachment 3
 
Form of Hazard Insurance Notification
 
[CLOSING DATE]
 
[Name], Insurance Agency
[Address]
 
[City, State, Zip]
 
RE: [Seller/Servicer] Loan Number:
 
Berkadia Loan #
Project Name:
Property Location:
 
Policy Number:
 
Policy Effective Period:
Insurance Carrier:
 
Dear: Sir/Madam:
 
Please take note that effective as of the date of this letter, the referenced
mortgage loan was transferred for servicing to Berkadia Commercial Mortgage LLC
 
Accordingly, please update your file regarding the above project to reflect the
new servicer on all relevant insurance renewal notices, policies, and
correspondence effective immediately and forward such items to the address shown
below. In addition, please forward an endorsement naming “Berkadia Commercial
Mortgage LLC, as Master/Primary Servicer to the address below.
 
Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, PA 19044-6657
Attention: Insurance Department
Telephone: (888) 334-4622
Facsimile: (215) 328-3850
 
Thank you for your cooperation in this matter.
 

  Sincerely,       [Author]   [Title]   [Phone]

 
Amended & Restated Master Subservicing Agreement
 
 
I-12

--------------------------------------------------------------------------------

 

Attachment 4
 
Form of Ground Lessor Notification
 
[CLOSING DATE]
[Name], Ground Lessor Name [Address]
[City, State, Zip]
 
RE: [Seller/Servicer] Loan Number:
 
Berkadia Loan #
Project Name:
Property Location:
 
Dear: Sir/Madam:
 
Please take note, effective as of the date of this letter; the referenced
mortgage loan was transferred for servicing to Berkadia Commercial Mortgage LLC
 
Accordingly, please update your file regarding the above project to reflect the
new Servicer on all relevant ground rent/lease notices, correspondence effective
immediately and forward such items to the address shown below.
 

  Berkadia Commercial Mortgage LLC   118 Welsh Road   Horsham, PA 19044-6657  
Attention: Client Relations Group   Telephone: (888) 334-4622

 
Thank you for your cooperation in this matter.
 

  Sincerely,       [Author]   [Title] [Phone]

 
Amended & Restated Master Subservicing Agreement
 
 
I-13

--------------------------------------------------------------------------------

 

EXHIBIT J
 
OFFICER’S CERTIFICATE
 
The undersigned, [Craig N. Younggren], hereby certifies that he is a [Senior
Vice President] of KeyCorp Real Estate Capital Markets, Inc., an Ohio
corporation (“KRECM”), and further certifies to Berkadia Commercial Mortgage,
LLC, a Delaware limited liability company (the “Subservicer”), pursuant to
Section 5.03 of that certain Subservicing Agreement dated and effective as of
[_____________, 2012] (the “Subservicing Agreement”) between Subservicer and
KRECM, as of [______________, 2012] that (i) the unpaid principal balance of the
Mortgage Loans is $[______], (ii) [_________] Mortgage Loans are subject to this
agreement, and (iii) the balance of the escrows, reserves and other servicing
actions related to the Mortgage Loans is $[__________].
 
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Subservicing Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as
of  [___________], 2012.
 
KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,
an Ohio corporation
 
By:
Name:
Title:
 
Amended & Restated Master Subservicing Agreement
 
 
J-1

--------------------------------------------------------------------------------

 